Exhibit 10.2

OUTSIDE DIRECTORS

FORM OF

McKESSON CORPORATION

STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO

RESTRICTED STOCK UNITS GRANTED TO

OUTSIDE DIRECTORS PURSUANT TO THE 2005 STOCK PLAN

(Effective as of October 26, 2010)

 

I.

INTRODUCTION

The following terms and conditions shall apply to Restricted Stock Unit Awards
granted under the Plan to Outside Directors eligible to participate in the Plan.
This Statement of Terms and Conditions is intended to meet the requirements of
Code Section 409A and any regulations and rules promulgated thereunder and is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.

 

II.

RESTRICTED STOCK UNITS

1.    Award Agreement.    A Restricted Stock Unit Award granted to an Outside
Director under the Plan shall be evidenced by a Restricted Stock Unit Agreement
to be executed by the Outside Director and the Corporation setting forth the
terms and conditions of the Restricted Stock Unit Award. Each Restricted Stock
Unit Grant Notice, which sets forth certain terms of the Restricted Stock Unit
Award, shall incorporate by reference and be subject to this Statement of Terms
and Conditions and together both documents shall constitute the Restricted Stock
Unit Agreement. The Restricted Stock Unit Award is also subject to the terms and
conditions of the Plan.

2.    Terms and Conditions.    The Administrator administering the Plan has
authority to determine the Outside Directors to whom, and the time or times at
which, grants of Restricted Stock Units will be made, the number of Units to be
awarded, and all other terms and conditions of such awards. With respect to
annual Restricted Stock Unit Awards granted to Outside Directors under the Plan,
such awards shall contain the following terms, conditions and restrictions.

(A)    Grant Date.    Each Outside Director may be granted a Restricted Stock
Unit Award on the date of each annual meeting of stockholders. An Outside
Director that is elected to the Board between annual meetings of stockholders
may also be granted a Restricted Stock Unit Award on the date that the Board
determines in its sole discretion.

(B)    Number of Restricted Stock Units.    The number of Restricted Stock Units
granted for the annual grant will be determined by dividing the closing stock
price on the date of grant into $150,000 (with any fractional unit rounded up to
the nearest whole unit) so long as the number of Restricted Stock Units does not
exceed 5,000 in any year. A newly elected Outside Director may receive a
prorated grant effective upon the date of his or her election to the Board.

 

2005 Stock Plan Form STCs (Directors)

  1   



--------------------------------------------------------------------------------

Outside Directors

 

(C)    No Restrictions.    Each Restricted Stock Unit Award granted to an
Outside Director will be fully vested on the date of grant.

3.    Dividend Equivalents.    Dividend equivalents in respect of Restricted
Stock Units may be credited on behalf of an Outside Director to a deferred cash
account or converted into additional Restricted Stock Units, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award. Currently, dividend equivalents in respect of Restricted Stock Units
granted to Outside Directors are credited to a deferred cash account. Cash
dividends, along with accrued interest (if any) on such cash dividends, shall be
paid in a lump sum at the same time that the Shares underlying the Restricted
Stock Unit to which the cash dividends relate, are distributed.

4.    Assignability.    An Outside Director shall not be permitted to sell,
transfer, pledge, assign or encumber Restricted Stock Units, other than pursuant
to a qualified domestic relations order as defined in the Code or Title I of the
U.S. Employee Retirement Income Security Act.

5.    No Stockholder Rights.    Neither an Outside Director nor any person
entitled to exercise an Outside Director’s rights in the event of the Outside
Director’s death shall have any of the rights of a stockholder with respect to
the Share Equivalents subject to a Restricted Stock Unit Award except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to the underlying Shares upon the payment of any
Restricted Stock Unit Award as described in Section II.6 below.

6.    Time of Payment of Restricted Stock Units.    Except as noted in
Section II.7 below, Restricted Stock Units granted to Outside Directors shall
not be paid until after the Outside Director’s separation from service with the
Corporation (“Automatic Deferral Requirement”). “Separation of service” shall
have the meaning provided under the McKesson Corporation Deferred Compensation
Administration Plan III (“DCAP III”). Payment shall be made in Shares in the
form of an appropriate book entry entered in the records of the Corporation’s
transfer agent recording the Outside Director’s unrestricted interest in the
number of Shares equal to the number of Share Equivalents subject to the
Restricted Stock Unit Award.

7.    Satisfaction of Director Stock Ownership Guidelines.    For those Outside
Directors who have met the Director Stock Ownership Guidelines in effect at the
time, Restricted Stock Unit grants made on or after the date of the annual
meeting of stockholders held on July 23, 2008 shall not be subject to the
Automatic Deferral Requirement and such grants will be immediately converted
into Shares and distributed to the Outside Director; provided, however, that the
Outside Director may elect to defer receipt of the Shares underlying the
Restricted Stock Units.

8.    Deferrals of Restricted Stock Units.    Deferrals of Restricted Stock
Units, whether elective or pursuant to the Automatic Deferral Requirement, shall
be subject to the terms and conditions of DCAP III.

 

2



--------------------------------------------------------------------------------

Outside Directors

 

 

III.

MISCELLANEOUS

1.    No Effect on Terms of Service with the Corporation.    Nothing contained
in the Plan or the Restricted Stock Unit Agreement shall affect the
Corporation’s right to terminate the service of any Outside Director.

2.    Grants to Outside Directors in Foreign Countries.    If an Outside
Director is not a United States citizen, the Board has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust a
Restricted Stock Unit Award to prevailing local conditions, including custom and
legal and tax requirements. Furthermore, the Corporation reserves the right to
impose other requirements on the Outside Director’s participation in the Plan on
the Award and on any Shares acquired under the Plan, to the extent the
Corporation determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Outside Director to sign any additional agreements or undertaking that may be
necessary to accomplish the foregoing.

3.    Information Notification.    Any information required to be given under
the terms of a Restricted Stock Unit Award shall be addressed to the Corporation
in care of its Corporate Secretary at McKesson Corporation, One Post Street,
35th Floor, San Francisco, California 94104, and any notice to be given to an
Outside Director shall be addressed to him or her at the address indicated
beneath his or her name on the Restricted Stock Unit Agreement or such other
address as either party may designate in writing to the other. Any such notice
shall be deemed to have been duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, registered or certified and
deposited (postage or registration or certification fee prepaid) in a post
office or branch post office.

4.    Administrator Decisions Conclusive.    All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under the
Restricted Stock Unit Agreement, shall be conclusive.

5.    No Effect on Other Benefit Plans.    Nothing herein contained shall affect
an Outside Director’s right, if any, to participate in and receive benefits from
and in accordance with the then current provisions of any benefit plan or
program offered by the Corporation.

6.    Withholding.    Each Outside Director shall agree to make appropriate
arrangements with the Corporation for satisfaction of any applicable federal,
state or local income tax withholding requirements or payroll tax requirements,
if any is required.

7.    Successors.    The Restricted Stock Unit Agreement shall be binding upon
and inure to the benefit of any successor or successors of the Corporation.
“Outside Director” as used herein shall include the Outside Director’s
Beneficiary.

8.    Delaware Law.    The interpretation, performance, and enforcement of all
Restricted Stock Unit Agreements shall be governed by the laws of the State of
Delaware.

 

3



--------------------------------------------------------------------------------

CHIEF EXECUTIVE OFFICER

McKESSON CORPORATION

STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO

OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND

PERFORMANCE SHARES GRANTED TO CHIEF EXECUTIVE

OFFICER PURSUANT TO THE 2005 STOCK PLAN

(Effective as of May 22, 2012)

 

I.

INTRODUCTION

The following terms and conditions shall apply to an Award granted under the
Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.

 

II.

OPTIONS

1.    Option Agreement.    An Option granted under the Plan shall be evidenced
by an Option Agreement setting forth the terms and conditions of the Option,
including whether the Option is an Incentive Stock Option or a Nonstatutory
Stock Option and the number Shares subject to the Option. Each Stock Option
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions and together both documents shall constitute the Option
Agreement. The Option is also subject to the terms and conditions of the Plan.

2.    Exercise Price.    The Exercise Price of an Option, as specified in the
Option Agreement, shall be equal to or greater than the Fair Market Value of the
Shares underlying the Option on the Grant Date.

3.    Option Period.    An Option shall be exercisable only during the
applicable Option Period, and during such Option Period the exercisability of
the Option shall be subject to the vesting provisions of Section II.4 as
modified by the rules set forth in Sections II.5 and V. The Option Period shall
be not more than seven years from the Grant Date.

4.    Vesting of Right to Exercise Options.

(A)    Except as provided in Sections II.5 and V, an Option shall be exercisable
during the Option Period in accordance with the following vesting
schedule: (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the Grant Date. Notwithstanding the foregoing, the Administrator
may specify a different vesting schedule at the time the Option is granted,
which will be specified in the Option Grant Notice.

 

2005 Stock Plan Form STCs (Other EOs) May 2012

  1   



--------------------------------------------------------------------------------

CEO

 

(B)    Any vested portion of an Option not exercised hereunder shall accumulate
and be exercisable at any time on or before the Termination Date, subject to the
rules set forth in Sections II.5 and V. No Option may be exercised for less than
5% of the total number of Shares then available for exercise under such Option.
In no event shall the Corporation be required to issue fractional Shares.

5.    Limits on Option Period and Acceleration of Vesting.    The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:

(A)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates during the Option Period for reasons other than for Cause,
Long-Term Disability, Normal Retirement, Early Retirement or death, the Option
Period shall end ninety days after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first and in all cases
the Option shall be exercisable only to the extent that it was exercisable under
the provisions of the foregoing Section II.4 at the time of such termination of
employment. If a Participant is absent from work with the Corporation or an
Affiliate because of his Short-Term Disability or because the Participant is on
an approved leave of absence, the Participant shall not be deemed during the
period of any such absence, by virtue of such absence alone, to have terminated
employment with the Corporation or an Affiliate except as the Administrator may
otherwise expressly determine.

(B)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates (for reasons other than for Cause, Long-Term Disability,
Normal Retirement, Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.

(C)    If the Participant’s employment is terminated for Cause during the Option
Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.

(D)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates due to his Long-Term Disability during the Option Period, the
vesting schedule of the Participant’s Option shall be accelerated, the Option
shall become fully exercisable and the Option Period shall end three years after
the date of the Participant’s termination of employment or on the Termination
Date, whichever occurs first.

(E)    If the Participant’s employment is terminated:

(i)    by reason of Normal Retirement, the vesting schedule of the Participant’s
Option shall be accelerated and the Option shall become fully exercisable as of
the date of Normal Retirement; or

 

2



--------------------------------------------------------------------------------

CEO

 

(ii)    by reason of Early Retirement, the Option shall be exercisable only to
the extent that it was exercisable under the provisions of the foregoing
Section II.4 at the time of such Early Retirement; provided, however, that the
Administrator may, in its sole discretion (and subject to conditions deemed
appropriate in the circumstances), either (A) accelerate the vesting schedule of
the Participant’s Option effective as of the date of the Participant’s Early
Retirement or (B) approve the continuation of the vesting schedule of the
Participant’s Option.

(iii)    With respect to an Option held by a Participant at Normal Retirement or
Early Retirement, the Option Period for that portion of the Option designated as
a Nonstatutory Stock Option shall end three years after the date of such
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Early Retirement
as to which the Administrator exercises its discretionary authority to approve
the continuation of the vesting schedule, the Option Period shall end on the
earlier of the Termination Date or three years after the last Option installment
vests.

(F)    If a Participant should die while in the employ of the Corporation or an
Affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.

(G)    If a Participant who ceases to be a bona fide employee of the Corporation
or an Affiliate is subsequently rehired prior to the expiration of his Option,
then the Option shall continue to remain outstanding until such time as the
Participant subsequently terminates employment. Upon the Participant’s
subsequent termination of employment, the post-termination exercise period
calculated pursuant to the terms and conditions of this Section II.5 shall be
reduced by the number of days between the date of the Participant’s initial
termination of employment and his re-hire date; provided, however, that if the
rehired Participant continues to be employed by the Corporation or an Affiliate
for at least one year from his rehire date, then the post termination exercise
period for the Option shall be determined in accordance with
Sections II.5(A) through (F) and shall not be adjusted as described in this
Section II.5(G).

6.    Method of Exercise.    A Participant may exercise an Option with respect
to all or any part of the exercisable Shares as follows:

(A)    By giving the Corporation, or its authorized representative designated
for this purpose, written notice of such exercise specifying the number of
Shares as to which the Option is so exercised. Such notice shall be accompanied
by an amount equal to the Exercise Price multiplied by the number of Shares
exercised, in the form of any one or combination of the following: cash or a
certified check, bank draft, postal or express money order payable to the order
of the Corporation in lawful money of the United States. Unless otherwise
determined by the Administrator in his or her sole discretion, the Participant
may pay the Exercise Price, in whole or in part, by tendering to the Corporation
or its authorized representative Shares, which have been owned by the
Participant for at least six months prior to said tender, and having a fair
market value, as determined by the Corporation, equal to the Exercise Price, or
in lieu of the delivery of actual Shares in such tender, the Corporation may
accept an attestation by the

 

3



--------------------------------------------------------------------------------

CEO

 

Participant, in a form prescribed by the Corporation or its authorized
representative, that the Participant owns sufficient Shares of record or in an
account in street name to satisfy the Exercise Price, and such attestation will
be deemed a tender of Shares for purposes of this method of exercise. The
Corporation or its authorized representative may accept payment of the amount
due upon the exercise of the Option in the form of a Participant’s personal
check. Payment may also be made by delivery (including by FAX transmission) to
the Corporation or its authorized representative of an executed irrevocable
Option exercise form together with irrevocable instructions to an approved
registered investment broker to sell Shares in an amount sufficient to pay the
Exercise Price plus any applicable Tax-Related Items (as defined in Section
VII.6) and to transfer the proceeds of such sale to the Corporation.

(B)    If required by the Corporation, by giving satisfactory assurance in
writing, signed by the Participant, the Participant shall give his assurance
that the Shares subject to the Option are being purchased for investment and not
with a view to the distribution thereof; provided that such assurance shall be
deemed inapplicable to (1) any sale of the Shares by such Participant made in
accordance with the terms of a registration statement covering such sale, which
has heretofore been (or may hereafter be) filed and become effective under the
U.S. Securities Act of 1933, as amended (the “Securities Act”) and with respect
to which no stop order suspending the effectiveness thereof has been issued, and
(2) any other sale of the Shares with respect to which, in the opinion of
counsel for the Corporation, such assurance is not required to be given in order
to comply with the provisions of the Securities Act.

(C)    As soon as practicable after receipt of the notice and the assurance
described in Sections II.6(A) and (B), the Corporation shall, without transfer
or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, credit
the purchased Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then the Corporation
shall cause an appropriate book entry to be entered in the records of the
Corporation’s transfer agent recording the Participant’s unrestricted interest
in the purchased Shares; provided, however, that the time of such delivery may
be postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.

7.    Limitations on Transfer.    An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the U.S. Employee Retirement Income Security Act; and
(iii) any Participant, who is a senior executive officer recommended by the
Chief Executive Officer of the Corporation and approved by the Administrator may
voluntarily transfer any Nonstatutory Stock Option to a Family Member as a gift
or through a transfer to an entity in which more than 50% of the voting
interests are owned by Family Members (or the Participant) in exchange for an
interest in that entity. In the event of

 

4



--------------------------------------------------------------------------------

CEO

 

any attempt by a Participant to alienate, assign, pledge, hypothecate, or
otherwise dispose of an Option or of any right thereunder, except as provided
herein, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Corporation at its
election may terminate the affected Option by notice to the Participant and the
Option shall thereupon become null and void.

8.    No Stockholder Rights.    Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.

 

III.

RESTRICTED STOCK

1.    Restricted Stock Agreement.    A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall constitute the Restricted Stock Agreement. The Restricted
Stock Award is also subject to the terms and conditions of the Plan.

2.    Rights with Respect to Shares of Restricted Stock.    Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan and the
Restricted Stock Agreement, the Corporation shall cause an appropriate book
entry to be entered in the records of the Corporation’s transfer agent recording
the Participant’s interest in the Restricted Stock. From and after the Grant
Date, the Participant shall have the rights of Common Stock ownership, including
the right to vote and to receive dividends on Shares of Restricted Stock,
subject to the terms, conditions and restrictions described in the Plan and the
Restricted Stock Agreement.

3.    Special Restrictions.    Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan or the Restricted Stock Agreement.

(A)    Restrictions.    Until the restrictions imposed on any Restricted Stock
grant shall lapse (the “Restriction Period”), Shares of Restricted Stock granted
to a Participant: (i) shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of, other than pursuant to a qualified
domestic relations order as defined in the Code or Title I of the U.S. Employee
Retirement Income Security Act and (ii) shall, if the Participant’s continuous
employment with the Corporation or any of its Affiliates shall terminate for any
reason (except as otherwise provided in the Plan or in Section III.3(B)) be
returned to the Corporation forthwith, and all the rights of the Participant to
such Shares shall immediately terminate. If a Participant is absent from work
with the Corporation or an Affiliate because of his Short-Term Disability or
because the Participant is on an approved leave of absence, the

 

5



--------------------------------------------------------------------------------

CEO

 

Participant shall not be deemed during the period of any such absence, by virtue
of such absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.

(B)    Termination of Employment by Reason of Death, Long-Term Disability or
Normal Retirement. Notwithstanding any provision contained herein or in the Plan
or the Restricted Stock Agreement to the contrary, if a Participant who has been
in the continuous employment of the Corporation or any of its Affiliates since
the Grant Date of a Restricted Stock Award ceases to be a bona fide employee of
the Corporation or an Affiliate as a result of death, Long-Term Disability, or
Normal Retirement, then the restrictions imposed on any Restricted Stock Award
shall lapse as to all Shares granted to such Participant pursuant to such
Restricted Stock Award on the date of such termination.

(C)    Termination of Employment by Reason of Early
Retirement.    Notwithstanding any provision contained herein or in the Plan or
the Restricted Stock Agreement to the contrary, if a Participant who has been in
the continuous employment of the Corporation or any of its Affiliates since the
Grant Date of a Restricted Stock Award ceases to be a bona fide employee of the
Corporation or an Affiliate by reason of Early Retirement, the Administrator
may, in its sole discretion (and subject to conditions deemed appropriate in the
circumstances), accelerate the vesting schedule of the Participant’s Restricted
Stock Award effective as of the date of the Participant’s Early Retirement.

(D)    Restriction on Sale.    The Compensation Committee reserves the right to
impose a restriction on the sale of Shares that the Participant receives upon
the vesting and settlement of a Restricted Stock Award, unless the Participant
has satisfied the ownership targets applicable to the Participant as provided in
the Stock Ownership Policy.

4.    Dividends.    Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.

5.    Election to Recognize Gross Income in the Year of Grant.    If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the Shares of Restricted Stock granted on the Grant Date, such
Participant shall (at the same time or prior to the date that the Participants
files his election with the Internal Revenue Service): (A) pay to the
Corporation, or make arrangements satisfactory to the Administrator to pay to
the Corporation in the year of such grant, any federal, state or local taxes
required to be withheld with respect to such Shares in accordance with
Section VII.6, and (B) provide the Administrator with a copy of the election
filed with the Internal Revenue Service.

6.    Restrictive Legend.    Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.

 

6



--------------------------------------------------------------------------------

CEO

 

7.    Expiration of Restricted Period.    If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.

 

IV.

RESTRICTED STOCK UNITS AND PERFORMANCE SHARES

1.    Award Agreement.

(A)    Restricted Stock Units granted under the Plan shall be evidenced by a
Restricted Stock Unit Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Restricted Stock
Units. Each Restricted Stock Unit Grant Notice shall incorporate by reference
and be subject to this Statement of Terms and Conditions and together both
documents shall constitute the Restricted Stock Unit Agreement. The Restricted
Stock Units are also subject to the terms and conditions of the Plan.

(B)    Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Grant Notice shall incorporate by reference and be
subject to this Statement of Terms and Conditions and together both documents
shall constitute the Performance Share Agreement. Performance Shares are also
subject to the terms and conditions of the Plan.

2.    Special Restrictions.    Restricted Stock Units and Performance Shares
granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement.

(A)    Restrictions.    If a Participant ceases to be a bona fide employee of
the Corporation or any Affiliate (except as otherwise provided in the Plan or in
Section IV.2(B)) prior to the lapse of the restrictions imposed on the Award,
the unvested Restricted Stock Units or Performance Shares shall be returned to
the Corporation, and all the rights of the Participant to such Share Equivalents
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his Short-Term Disability or because the
Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.

(B)    Termination of Employment by Reason of Death, Long-Term Disability or
Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its Affiliates since the Grant Date shall, while in such
employment, be terminated as a result of

 

7



--------------------------------------------------------------------------------

CEO

 

death, Long-Term Disability, or Normal Retirement, then the restrictions imposed
on any Restricted Stock Unit Award or Performance Shares shall lapse as to all
Share Equivalents granted to such Participant pursuant to such Award on the date
of such termination.

(C)    Termination of Employment by Reason of Early
Retirement.    Notwithstanding any provision contained herein or in the Plan or
the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in continuous employment of the
Corporation or any of its Affiliates since the Grant Date of a Restricted Stock
Unit Award or Performance Share Award ceases to be a bona fide employee of the
Corporation or an Affiliate by reason of Early Retirement, the Administrator
may, in its sole discretion (and subject to conditions deemed appropriate in the
circumstances), accelerate the vesting schedule of the Participant’s Restricted
Stock Units or Performance Shares effective as of the date of the Participant’s
Early Retirement.

(D)    Restriction on Sale.    The Compensation Committee reserves the right to
impose a restriction on the sale of Shares that the Participant receives upon
the settlement of a Restricted Stock Unit Award, unless the Participant has
satisfied the ownership targets applicable to the Participant as provided in the
Stock Ownership Policy.

3.    Dividend Equivalents.    Subject to discretion of the Compensation
Committee, dividend equivalents shall be credited in respect of Restricted Stock
Units and Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A) and the restrictions on such cash dividends shall lapse at the
same time that the restrictions lapse on the associated Share Equivalents
underlying the Restricted Stock Units or Performance Shares (as applicable), and
cash dividends, along with accrued interest (if any) on such cash dividends,
shall be paid in a lump sum at the same time that the Shares underlying the
Restricted Stock Unit or Performance Share Award, and to which the cash
dividends relate, are distributed. Stock dividends shall be converted into
additional Restricted Stock Units or Performance Shares, which will be subject
to all of the terms and conditions of the underlying Restricted Stock Units or
Performance Shares, including the same vesting restrictions as the underlying
Award.

4.    Assignability.    A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber Restricted Stock Units or Performance Shares, other
than pursuant to a qualified domestic relations order as defined in the Code or
Title I of the U.S. Employee Retirement Income Security Act.

5.    No Stockholder Rights.    Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Share Equivalents
subject to Restricted Stock Units or Performance Shares except to the extent
that a book entry has been entered in the records of the Corporation’s transfer
agent with respect to such Shares upon the settlement of any vested Restricted
Stock Units or Performance Shares.

6.    Time of Payment of Restricted Stock Units and Performance Shares.    Upon
the lapse of the restriction imposed on Restricted Stock Units or Performance
Shares, all Restricted Stock Units and Performance Shares that were not
forfeited pursuant to Section IV.2(A) or V

 

8



--------------------------------------------------------------------------------

CEO

 

shall be paid to the Participant as soon as reasonably practicable after the
restrictions lapse. Payment shall be made in Shares to the Participant’s
brokerage account of record. If the Participant does not have a brokerage
account of record, then in the form of an appropriate book entry entered in the
records of the Corporation’s transfer agent recording the Participant’s
unrestricted interest in the number of Shares equal to the number of vested
Share Equivalents subject to the Restricted Stock Units or Performance Shares.

Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement prior to the date of the lapse of restriction imposed on the
Restricted Stock Units is scheduled to occur, then such Restricted Stock Unit
Award shall be paid to the Participant in full at the earlier of the date in
which the Participant has a Separation from Service, subject to the delay of
payment (if applicable) provided in Section VI.2, or the fixed date in which the
lapse of restricted was originally scheduled to occur. The procedures set forth
in Section VII.6 will be applied for any taxes due upon the lapse of restriction
imposed on the Restricted Stock Units due to a Participant’s Normal Retirement
eligibility.

 

V.

SPECIAL FORFEITURE AND REPAYMENT RULES

Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Administrator determines that a Participant has engaged
in any of the actions described in 3 below, the consequences set forth in 1 and
2 below shall result:

1.    Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such Shares or Share Equivalents shall be returned to the
Corporation and all of the rights of the Participant to such Shares or Share
Equivalents shall immediately terminate.

2.    If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any grant of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such Shares of Restricted Stock, the
Restricted Stock Units, the Performance Shares and/or Dividend Equivalents,
measured at the date such Shares, Share Equivalents or Dividend Equivalents
vested.

3.    The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its Affiliates:

(A)    Discloses to others, or takes or uses for his own purpose or the purpose
of others, any trade secrets, confidential information, knowledge, data or
know-how or any other proprietary information or intellectual property belonging
to the Corporation or its Affiliates and

 

9



--------------------------------------------------------------------------------

CEO

 

obtained by the Participant during the term of his employment, whether or not
they are the Participant’s work product. Examples of such confidential
information or trade secrets include, without limitation, customer lists,
supplier lists, pricing and cost data, computer programs, delivery routes,
advertising plans, wage and salary data, financial information, research and
development plans, processes, equipment, product information and all other types
and categories of information as to which the Participant knows or has reason to
know that the Corporation or its Affiliates intends or expects secrecy to be
maintained;

(B)    Fails to promptly return all documents and other tangible items belonging
to the Corporation or its Affiliates in the Participant’s possession or control,
including all complete or partial copies, recordings, abstracts, notes or
reproductions of any kind made from or about such documents or information
contained therein, upon termination of employment, whether pursuant to
retirement or otherwise;

(C)    Fails to provide the Corporation with at least thirty (30) days’ written
notice prior to directly or indirectly engaging in, becoming employed by, or
rendering services, advice or assistance to any business in competition with the
Corporation or its Affiliates. As used herein, “business in competition” means
any person, organization or enterprise which is engaged in or is about to become
engaged in any line of business engaged in by the Corporation or its Affiliates
at the time of the termination of the Participant’s employment with the
Corporation or its Affiliates;

(D)    Fails to inform any new employer, before accepting employment, of the
terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its Affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
Affiliates;

(E)    Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its Affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its Affiliates, or to breach any contract with the Corporation or
any of its Affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party;

(F)    Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or

(G)    Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its Affiliates, at any time during the twelve months following
termination of employment with the Corporation.

The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.

 

10



--------------------------------------------------------------------------------

CEO

 

Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section V.

 

VI.

CHANGE IN CONTROL

1.    If as a result of a Change in Control, the Common Stock ceases to be
listed for trading on a national securities exchange (an “Exchange”), any
Option, Restricted Stock Award, Restricted Stock Units, or Performance Shares
that are unvested on the effective date of the Change in Control shall continue
to vest according to the terms and conditions of such Award, provided that such
Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of Options, shall consist of options
with the number of underlying shares and exercise price determined in a manner
consistent with Code Section 424(a) with vesting and any other terms continuing
in the same manner as the replaced Options; (ii) in the case of Performance
Shares, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Performance Shares
(determined using the Corporation’s stock price and assuming attainment of
target performance or actual performance achieved, if greater, as of the
effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the end of the measuring
period over which performance for the replaced Performance Shares was to be
measured prior to the granting of the Replacement Award; and (iii) in the case
of Restricted Stock or Restricted Stock Units, shall consist of restricted stock
or restricted stock units with a value (determined using the Surviving Company’s
stock price as of the effective date of the Change in Control) equal to the
value of the Restricted Stock or Restricted Stock Units (determined using the
Corporation’s stock price as of the effective date of the Change in Control),
with any restrictions on such restricted stock or restricted stock units lapsing
at the same time and manner as the replaced Award; provided, however, that in
the event of the Participant’s involuntary Separation from Service by the
Corporation without Cause or Separation from Service by the Participant for Good
Reason during the vesting period of any Replacement Award, the Replacement Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Replacement
Award, in addition to the fully vested Replacement Award, the Participant shall
be entitled to receive a lump sum cash payment (paid at the same time as the
Award) equal to the decrease, if any, in the value of a share of the Surviving
Company’s stock from the effective date of the Change in Control (as increased
on a calendar quarterly basis using an annual interest rate, as of the last
business day of the calendar quarter, for zero-coupon U.S. government securities
with a constant maturity closest in length to the time period between the
effective date of the Change in Control and the date of the vesting of the
Replacement Award) to the time of vesting, multiplied by the total number of
shares or share equivalents subject to the options, restricted stock, or
restricted stock units in the Replacement Award. If Options, Restricted Stock
Awards,

 

11



--------------------------------------------------------------------------------

CEO

 

Restricted Stock Units, or Performance Shares that are unvested at the effective
time of the Change in Control are not replaced with Replacement Awards, such
Awards shall immediately vest and, in the case of Performance Shares, shall vest
based upon deemed attainment of target performance or actual performance
achieved, if greater.

If as a result of a Change in Control, the Common Stock continues to be listed
for trading on an Exchange, any unvested Option, Restricted Stock Award, or
Restricted Stock Units shall continue to vest according to the terms and
conditions of such Award and any Performance Shares shall be replaced with
Restricted Stock or Restricted Stock Units where the number of such Restricted
Stock or Restricted Stock Units shall be equal to the number of Performance
Shares assuming attainment of target performance or actual performance achieved,
if greater, as of the effective date of the Change in Control with any
restrictions on such Restricted Stock or Restricted Stock Units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the replacement Award;
provided however, that, in the event of the Participant’s involuntary Separation
from Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of an Award, such Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Award, in
addition to the fully vested Award, the Participant shall be entitled to receive
a lump sum cash payment (paid at the same time as the Award) equal to the
decrease, if any, in the value of a Share of the Corporation’s stock from the
effective date of the Change in Control (as increased on a calendar quarterly
basis using an annual interest rate, as of the last business day of the calendar
quarter, for zero-coupon U.S. government securities with a constant maturity
closest in length to the time period between the effective date of the Change in
Control and the date of the vesting of the award) to the time of vesting,
multiplied by the total number of Shares or Share Equivalents subject to the
Options, Restricted Stock, or Restricted Stock Units.

2.    If (i) The Participant is a Specified Employee at the time of his
Separation from Service, and (ii) some or any portion of the amounts payable to
the Participant, if any, when considered together with any other payments or
benefits which may be considered deferred compensation under section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and subject to the
plan aggregation rules under Treasury Regulation section 1.409A-1(c)(3)(viii)
(together, the “Deferred Compensation Benefits”) would result in the imposition
of additional tax under Section 409A if paid to the Participant on or within the
six (6) month period following the Separation from Service, then to the extent
such portion of the Deferred Compensation Benefits resulting in the imposition
of additional tax would otherwise have been payable on or within the first six
(6) months following the Separation from Service, it will instead become payable
on the first payroll date that occurs in the seventh month following the
Separation from Service (or such longer period as is required to avoid the
imposition of additional tax under Section 409A). All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.

 

VII.

MISCELLANEOUS

1.    No Effect on Terms of Employment.    Participation in the Plan shall not
create a right to further employment with the Participant’s employer (the
“Employer”) and shall not

 

12



--------------------------------------------------------------------------------

CEO

 

interfere with the ability of the Employer to terminate, with or without cause,
or change the terms of employment of a Participant at any time.

2.    Grants to Participants in Foreign Countries.    In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Participant’s participation in the Plan on the Award
and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.

3.    Information Notification.    Any information required to be given under
the terms of an Award shall be addressed to the Corporation in care of its
Corporate Secretary at McKesson Corporation, One Post Street, 35th Floor, San
Francisco, California 94104, and any notice to be given to a Participant shall
be addressed to him at the address indicated beneath his name on the Award
Agreement or such other address as either party may designate in writing to the
other. Any such notice shall be deemed to have been duly given when enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee
prepaid) in a post office or branch post office.

4.    Administrator Decisions Conclusive.    All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive.

5.    No Effect on Other Benefit Plans.    Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.

6.    Withholding.    Regardless of any action the Corporation or the Employer
takes with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains his responsibility
and may exceed the amount actually withheld by the Corporation or the Employer.
The Participant further acknowledges that the Corporation and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting or exercise of the Award, as applicable, the subsequent sale of
Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as

 

13



--------------------------------------------------------------------------------

CEO

 

applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to him by the Corporation and/or the
Employer; (2) withholding from proceeds of the sale of Shares acquired under the
Plan either through a voluntary sale or through a mandatory sale arranged by the
Corporation (on the Participant’s behalf pursuant to this authorization and any
other authorization the Corporation and/or the broker designated by the
Corporation may require the Participant to sign in connection with the sale of
Shares); or (3) withholding Shares to be issued upon grant, vesting/settlement
or exercise, as applicable. Calculation of the number of Shares to be withheld
shall be made based on the closing price of the Common Stock on the New York
Stock Exchange on the date that the amount of tax to be withheld is determined.
In no event, however, shall the Corporation be required to issue fractional
Shares. With respect to an Award other than an Option, if adequate arrangements
to satisfy the obligations with regard to all Tax-Related Items are not made by
the Participant with the Corporation and/or the Employer prior to the relevant
taxable event, the Corporation will satisfy such obligations as provided above
in (3) of this paragraph.

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
will be deemed to have been issued the full number of Shares subject to the
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.

Finally, the Participant shall pay to the Corporation or the Employer any amount
of Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his obligations in connection with the
Tax-Related Items.

The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.

7.    Successors.    The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.

8.    Delaware Law.    The interpretation, performance, and enforcement of all
Award Agreements shall be governed by the laws of the State of Delaware.

 

14



--------------------------------------------------------------------------------

CEO

 

9.    Nature of Grant.    In accepting the grant, the Participant acknowledges
that:

(A)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time;

(B)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future Award grants, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past;

(C)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Corporation;

(D)    the Participant is voluntarily participating in the Plan;

(E)    the Award is not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

(F)    the Award will not be interpreted to form an employment contract or
relationship with the Corporation; and furthermore, the Award will not be
interpreted to form an employment contract with any subsidiary or Affiliate of
the Corporation;

(G)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(H)    if the underlying Shares do not increase in value, the Options will have
no value;

(I)    in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award which results
from termination of the Participant’s employment with the Employer or the
Corporation or one of its Affiliates (for any reason whatsoever) and the
Participant irrevocably releases the Corporation or its Affiliates from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
Award, the Participant shall be deemed irrevocably to have waived his
entitlement to pursue such claim;

(J)    for purposes of an Award, the Participant’s employment relationship will
be considered terminated as of the date the Participant is no longer a bona fide
employee of the Corporation or one of its Affiliates (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of the employment laws in the jurisdiction where the Participant is employed or
the terms of the Participant’s employment agreement, if any), and unless
otherwise expressly provided in this Award Agreement or determined by the
Corporation in its sole discretion, the Participant’s right to receive Awards
and vest in Awards under the Plan, if any, will terminate effective as of such
date and will not be extended by any notice period mandated under local law;
similarly, any right to exercise Options under the Plan after termination of
employment will be measured as of the date the Participant is no longer a bona

 

15



--------------------------------------------------------------------------------

CEO

 

fide employee of the Corporation or one of its Affiliates and will not be
extended by any notice period mandated under local law; the Administrator shall
have the sole discretion to determine when the Participant is no longer a bona
fide employee;

(K)    the Corporation is not providing any tax, legal or financial advice, nor
is the Corporation making any recommendations regarding participation in the
Plan or the Participant’s acquisition or sale of Shares; and

(L)    Participant is hereby advised to consult with his own personal tax, legal
and financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan.

10.    Data Privacy.    By accepting the Award, the Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his personal data as described in this document by
and among, as applicable, the Employer and the Corporation and its Affiliates
for the exclusive purpose of implementing, administering and managing
participation in the Plan.

The Participant understands that the Corporation and the Employer hold certain
personal information about the Participant, including, but not limited, his
name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Other Share-Based Awards, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that recipients of Data may be
located in the United States or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that if the Participant resides outside of the
United States he may request a list with the names and addresses of any
potential recipients of the Data by contacting the local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
under the Plan. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his participation in the
Plan. The Participant understands that if the Participant resides outside of the
United States, he may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, without cost, by contacting in
writing the local human resources representative. Further, the Participant
understands that he is providing the consents herein on a purely voluntary
basis. If the Participant does not consent, or if he later seeks to revoke his
consent, the Participant’s employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing his consent is that the Corporation would not be able to
grant him Awards or administer or maintain such Awards. Therefore, the
Participant understands that refusing or withdrawing consent may affect his
ability to participate

 

16



--------------------------------------------------------------------------------

CEO

 

in the Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant understands that he may contact the local
human resources representative.

11.    Severability.    The provisions in this Statement of Terms and Conditions
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

12.    Language.    If the Participant has received this Statement of Terms and
Conditions or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

13.    Electronic Delivery.    The Corporation may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Corporation or
a third party designated by the Corporation.

14.    Employment Agreement.    Notwithstanding any provision contained in these
Statement of Terms and Conditions, the Plan or the Grant Notice to the contrary,
if there is a conflict between Statement of Terms and Conditions, the Plan or
the Grant Notice and the employment agreement by and between the Participant and
the Corporation, as amended from time to time (the “Employment Agreement”), then
the Employment Agreement shall govern.

 

VIII.

DEFINITIONS

When capitalized in this Statement of Terms and Conditions, the following terms
shall have the meaning set forth below:

1.    “Award Agreement”    means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.

2.    “Cause” means termination of the Participant’s employment with the
Corporation or an Affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Board (or its
designee), is injurious to the Corporation, its employees, or its customers.

3.    “DCAP III” means the Corporation’s Deferred Compensation Administration
Plan III, or its successor plan.

4.    “Early Retirement” means a termination of employment which occurs prior to
Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation or an Affiliate equals 65.

 

17



--------------------------------------------------------------------------------

CEO

 

5.    “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”

6.    “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant, which shall not be affected by the
Participant’s incapacity due to physical or mental illness:

(A)    Any material change by the Corporation in the Participant’s functions,
duties or responsibilities as President and Chief Executive Officer, which
change would cause the Participant’s position with the Corporation to become of
less dignity, responsibility, importance, or scope as compared to the position
and attributes that applied to the Participant immediately prior to the Change
in Control, or an adverse change in the Participant’s title, position or his
obligation and right to report directly to the Board;

(B)    Any reduction in the Participant’s base annual salary, MIP target or Long
Term Incentive compensation (LTI) targets, which LTI targets include cash awards
with performance periods greater than one year and equity based grants, except
for reductions that are equivalent to reductions applicable to executive
officers of the Corporation;

(C)    Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the
parties) subsequent to a Change in Control;

(D)    The Corporation’s requiring the Participant to be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control, except for travel
reasonably required in the performance of the Participant’s responsibilities;

(E)    Cancellation of the automatic renewal mechanism set forth in the
Participant’s employment agreement;

(F)    If the Board removes the Participant as Chairman at or after a Change in
Control (or prior to a Change in Control if at the request of any third party
participating in or causing the Change in Control), unless such removal is
required by then-applicable law; or

(G)    A change in the majority of the members of the Board as it was construed
immediately prior to the Change in Control;

Provided that the Participant gives notice to the Company of the existence of
the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Company is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant’ Separation from Service must occur within six months from the
initial existence of the Good Reason condition if the Company does not remedy
such condition for such separation to be considered to be for Good Reason.

7.    “Grant Date” means the date the Administrator grants the Award.

 

18



--------------------------------------------------------------------------------

CEO

 

8.    “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.

9.    “Identification Date” means each December 31.

10.    “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability or if the
Participant is employed outside of the U.S., as determined in accordance with
local standards by the Committee in its discretion.

11.    “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement
Plan) with at least ten years of Service with the Corporation or an Affiliate.

12.    “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.

13.    “Separation from Service” means “Separation from Service” as defined in
DCAP III.

14.    “Service” means “Service” as defined in the Corporation’s Profit-Sharing
Investment Plan.

15.    “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.

16.    “Specified Employee” means “Specified Employee” as defined in DCAP III.

17.    “Stock Ownership Policy” means the Corporation’s Stock Ownership Policy,
as amended from time to time, which can be found at McKNet under My Work,
Corporate Secretary’s Department, Stock Administration. A Participant or a
Participant’s beneficiary may also request a copy of the Stock Ownership Policy
by writing to the Corporate Secretary at McKesson Corporation, One Post Street,
San Francisco, CA 94104.

18.    “Termination Date” means the date that an Option expires as set forth in
the Option Grant Notice as the “Expiration Date.”

 

19



--------------------------------------------------------------------------------

EXECUTIVE OFFICERS OTHER THAN THE CEO

McKESSON CORPORATION

STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO

OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND

PERFORMANCE SHARES GRANTED TO OFFICERS PURSUANT TO THE 2005 STOCK PLAN

(Effective as of May 22, 2012)

 

I.

INTRODUCTION

The following terms and conditions shall apply to an Award granted under the
Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.

 

II.

OPTIONS

1.    Option Agreement.    An Option granted under the Plan shall be evidenced
by an Option Agreement setting forth the terms and conditions of the Option,
including whether the Option is an Incentive Stock Option or a Nonstatutory
Stock Option and the number Shares subject to the Option. Each Stock Option
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions, including the special terms and conditions in the Appendix
for the Participant’s country (if any) which forms part of this Statement of
Terms and Conditions, and together both documents shall constitute the Option
Agreement. The Option is also subject to the terms and conditions of the Plan.

2.    Exercise Price.    The Exercise Price of an Option, as specified in the
Option Agreement, shall be equal to or greater than the Fair Market Value of the
Shares underlying the Option on the Grant Date.

3.    Option Period.    An Option shall be exercisable only during the
applicable Option Period, and during such Option Period the exercisability of
the Option shall be subject to the vesting provisions of Section II.4 as
modified by the rules set forth in Sections II.5 and V. The Option Period shall
be not more than seven years from the Grant Date.

4.    Vesting of Right to Exercise Options.

(A)    Except as provided in Sections II.5 and V, an Option shall be exercisable
during the Option Period in accordance with the following vesting
schedule: (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the

 

2005 Stock Plan Form STCs (Other EOs) May 2012

  1   



--------------------------------------------------------------------------------

Officers

 

Grant Date. Notwithstanding the foregoing, the Administrator may specify a
different vesting schedule at the time the Option is granted, which will be
specified in the Option Grant Notice.

(B)    Any vested portion of an Option not exercised hereunder shall accumulate
and be exercisable at any time on or before the Termination Date, subject to the
rules set forth in Sections II.5 and V. No Option may be exercised for less than
5% of the total number of Shares then available for exercise under such Option.
In no event shall the Corporation be required to issue fractional Shares.

5.    Limits on Option Period and Acceleration of Vesting.    The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:

(A)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates during the Option Period for reasons other than for Cause,
Long-Term Disability, Normal Retirement, Early Retirement or death, the Option
Period shall end ninety days after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first, and in all cases
the Option shall be exercisable only to the extent that it was exercisable under
the provisions of the foregoing Section II.4 at the time of such termination of
employment. If a Participant is absent from work with the Corporation or an
Affiliate because of his or her Short-Term Disability or because the Participant
is on an approved leave of absence, the Participant shall not be deemed during
the period of any such absence, by virtue of such absence alone, to have
terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.

(B)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates (for reasons other than for Cause, Long-Term Disability,
Normal Retirement, Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.

(C)    If the Participant’s employment is terminated for Cause during the Option
Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.

(D)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates due to his or her Long-Term Disability during the Option
Period, the vesting schedule of the Participant’s Option shall be accelerated,
the Option shall become fully exercisable and the Option Period shall end three
years after the date of the Participant’s termination of employment or on the
Termination Date, whichever occurs first.

(E)    If the Participant’s employment is terminated:

(i)    By reason of Normal Retirement or Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the

 

2



--------------------------------------------------------------------------------

Officers

 

foregoing Section II.4 at the time of such retirement; provided, however, that
the Administrator may, in its sole discretion (and subject to conditions deemed
appropriate in the circumstances), either (A) accelerate the vesting schedule of
the Participant’s Option effective as of the date of the Participant’s Normal
Retirement or Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.

(ii)    With respect to an Option held by a Participant at Normal Retirement or
Early Retirement, the Option Period for that portion of the Option designated as
a Nonstatutory Stock Option shall end three years after the date of such
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Normal
Retirement or Early Retirement as to which the Administrator exercises its
discretionary authority to approve the continuation of the vesting schedule, the
Option Period shall end on the earlier of the Termination Date or three years
after the last Option installment vests.

(F)    If a Participant should die while in the employ of the Corporation or an
Affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.

(G)    If a Participant who ceases to be a bona fide employee of the Corporation
or an Affiliate is subsequently rehired prior to the expiration of his or her
Option, then the Option shall continue to remain outstanding until such time as
the Participant subsequently terminates employment. Upon the Participant’s
subsequent termination of employment, the post-termination exercise period
calculated pursuant to the terms and conditions of this Section II.5 shall be
reduced by the number of days between the date of the Participant’s initial
termination of employment and his or her re-hire date; provided, however, that
if the rehired Participant continues to be employed by the Corporation or an
Affiliate for at least one year from his or her rehire date, then the post
termination exercise period for the Option shall be determined in accordance
with Sections II.5(A) through (F) and shall not be adjusted as described in this
Section II.5(G).

6.    Method of Exercise.    A Participant may exercise an Option with respect
to all or any part of the exercisable Shares as follows:

(A)    By giving the Corporation, or its authorized representative designated
for this purpose, written notice of such exercise specifying the number of
Shares as to which the Option is so exercised. Such notice shall be accompanied
by an amount equal to the Exercise Price multiplied by the number of Shares
exercised, in the form of any one or combination of the following: cash or a
certified check, bank draft, postal or express money order payable to the order
of the Corporation in lawful money of the United States. Unless otherwise
determined by the Administrator in his or her sole discretion, the Participant
may pay the Exercise Price, in whole or in part, by tendering to the Corporation
or its authorized representative Shares, which have been owned by the
Participant for at least six months prior to said tender, and having a fair
market value, as determined by the Corporation, equal to the Exercise Price, or
in lieu of the

 

3



--------------------------------------------------------------------------------

Officers

 

delivery of actual Shares in such tender, the Corporation may accept an
attestation by the Participant, in a form prescribed by the Corporation or its
authorized representative, that the Participant owns sufficient Shares of record
or in an account in street name to satisfy the Exercise Price, and such
attestation will be deemed a tender of Shares for purposes of this method of
exercise. The Corporation or its authorized representative may accept payment of
the amount due upon the exercise of the Option in the form of a Participant’s
personal check. Payment may also be made by delivery (including by FAX
transmission) to the Corporation or its authorized representative of an executed
irrevocable Option exercise form together with irrevocable instructions to an
approved registered investment broker to sell Shares in an amount sufficient to
pay the Exercise Price plus any applicable Tax-Related Items (as defined in
Section VII.6) and to transfer the proceeds of such sale to the Corporation.

(B)    If required by the Corporation, by giving satisfactory assurance in
writing, signed by the Participant, the Participant shall give his or her
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (1) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (2) any other sale of the Shares with
respect to which, in the opinion of counsel for the Corporation, such assurance
is not required to be given in order to comply with the provisions of the
Securities Act.

(C)    As soon as practicable after receipt of the notice and the assurance
described in Sections II.6(A) and (B), the Corporation shall, without transfer
or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, credit
the purchased Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then the Corporation
shall cause an appropriate book entry to be entered in the records of the
Corporation’s transfer agent recording the Participant’s unrestricted interest
in the purchased Shares; provided, however, that the time of such delivery may
be postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.

7.    Limitations on Transfer.    An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the U.S. Employee Retirement Income Security Act; and
(iii) any Participant, who is a senior executive officer recommended by the
Chief Executive Officer of the Corporation and approved by the Administrator may
voluntarily transfer any Nonstatutory Stock Option to a Family Member as a gift
or through a transfer to an entity in which more than 50% of the voting
interests are owned

 

4



--------------------------------------------------------------------------------

Officers

 

by Family Members (or the Participant) in exchange for an interest in that
entity. In the event of any attempt by a Participant to alienate, assign,
pledge, hypothecate, or otherwise dispose of an Option or of any right
thereunder, except as provided herein, or in the event of the levy of any
attachment, execution, or similar process upon the rights or interest hereby
conferred, the Corporation at its election may terminate the affected Option by
notice to the Participant and the Option shall thereupon become null and void.

8.    No Stockholder Rights.    Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.

 

III.

RESTRICTED STOCK

1.    Restricted Stock Agreement.    A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions, including
the special terms and conditions in the Appendix for the Participant’s country
(if any) which forms part of this Statement of Terms and Conditions, and
together both documents shall constitute the Restricted Stock Agreement. The
Restricted Stock Award is also subject to the terms and conditions of the Plan.

2.    Rights with Respect to Shares of Restricted Stock.    Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan and the
Restricted Stock Agreement, the Corporation shall cause an appropriate book
entry to be entered in the records of the Corporation’s transfer agent recording
the Participant’s interest in the Restricted Stock. From and after the Grant
Date, the Participant shall have the rights of Common Stock ownership, including
the right to vote and to receive dividends on Shares of Restricted Stock,
subject to the terms, conditions and restrictions described in the Plan and the
Restricted Stock Agreement.

3.    Special Restrictions.    Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan or the Restricted Stock Agreement.

(A)    Restrictions.    Until the restrictions imposed on any Restricted Stock
grant shall lapse (the “Restriction Period”), Shares of Restricted Stock granted
to a Participant: (i) shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of, other than pursuant to a qualified
domestic relations order as defined in the Code or Title I of the U.S. Employee
Retirement Income Security Act and (ii) shall, if the Participant’s continuous
employment with the Corporation or any of its Affiliates shall terminate for any
reason (except as otherwise provided in the Plan or in Section III.3(B)) be
returned to the

 

5



--------------------------------------------------------------------------------

Officers

 

Corporation forthwith, and all the rights of the Participant to such Shares
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.

(B)    Termination of Employment by Reason of Death, Long-Term Disability or
Normal Retirement. Notwithstanding any provision contained herein or in the Plan
or the Restricted Stock Agreement to the contrary, if a Participant who has been
in the continuous employment of the Corporation or any of its Affiliates since
the Grant Date of a Restricted Stock Award ceases to be a bona fide employee of
the Corporation or an Affiliate as a result of:

(i)    Death or Long-Term Disability, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination; or

(ii)    Normal Retirement, then, unless otherwise determined by the
Administrator, with respect to any time-based Restricted Stock Award then held
by such Participant as to which restrictions have not lapsed, the restrictions
applicable to such Restricted Stock Award shall lapse on the effective date of
such Normal Retirement as to that whole number of Shares, rounded down to the
nearest whole Share, equal to (a) the total number of Shares subject to such
Restricted Stock Award, multiplied by (b) a fraction, the numerator of which is
the number of whole calendar months, rounded down to the nearest whole month,
during which the Participant provided Service to the Corporation during the
entire vesting period applicable to such Award, and the denominator of which is
the number of calendar months in such entire vesting period, minus (c) the
number of Shares originally subject to such Restricted Stock Award with respect
to which restrictions shall have lapsed as of the effective date of such Normal
Retirement; provided, that for purposes of clause (b) above, “whole calendar
months” shall be calculated commencing on the applicable Grant Date; and
provided further, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section III.3(B)(ii) shall not apply to
any Restricted Stock Award the vesting of which is based, in whole or in part,
on attainment of performance objectives.

(C)    Termination of Employment by Reason of Early
Retirement.    Notwithstanding any provision contained herein or in the Plan or
the Restricted Stock Agreement to the contrary, if a Participant who has been in
the continuous employment of the Corporation or any of its Affiliates since the
Grant Date of a Restricted Stock Award ceases to be a bona fide employee of the
Corporation or an Affiliate by reason of Early Retirement, the Administrator
may, in its sole discretion (and subject to conditions deemed appropriate in the
circumstances), accelerate the vesting schedule of the Participant’s Restricted
Stock Award effective as of the date of the Participant’s Early Retirement.

(D)    Restriction on Sale.    The Compensation Committee reserves the right to
impose a restriction on the sale of Shares that the Participant receives upon
the vesting and

 

6



--------------------------------------------------------------------------------

Officers

 

settlement of a Restricted Stock Award, unless the Participant has satisfied the
ownership targets applicable to the Participant as provided in the Stock
Ownership Policy.

4.    Dividends.    Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.

5.    Election to Recognize Gross Income in the Year of Grant.    If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the Shares of Restricted Stock granted on the Grant Date, such
Participant shall (at the same time or prior to the date that the Participant
files his or her election with the Internal Revenue Service): (A) pay to the
Corporation, or make arrangements satisfactory to the Administrator to pay to
the Corporation in the year of such grant, any federal, state or local taxes
required to be withheld with respect to such Shares in accordance with
Section VII.6, and (B) provide the Administrator with a copy of the election
filed with the Internal Revenue Service.

6.    Restrictive Legend.    Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.

7.    Expiration of Restricted Period.    If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.

 

IV.

RESTRICTED STOCK UNITS AND PERFORMANCE SHARES

1.    Award Agreement.

(A)    Restricted Stock Units granted under the Plan shall be evidenced by a
Restricted Stock Unit Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Restricted Stock
Units. Each Restricted Stock Unit Grant Notice shall incorporate by reference
and be subject to this Statement of Terms and Conditions, including the special
terms and conditions in the Appendix for the Participant’s country (if any)
which forms part of this Statement of Terms and Conditions, and together both
documents shall constitute the Restricted Stock Unit Agreement. The Restricted
Stock Units are also subject to the terms and conditions of the Plan.

(B)    Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Grant Notice shall incorporate by reference and be
subject to this Statement of Terms and Conditions, including the special terms
and conditions in the Appendix for the Participant’s country (if any)

 

7



--------------------------------------------------------------------------------

Officers

 

which forms part of this Statement of Terms and Conditions, and together both
documents shall constitute the Performance Share Agreement. Performance Shares
are also subject to the terms and conditions of the Plan.

2.    Special Restrictions.    Restricted Stock Units and Performance Shares
granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement.

(A)    Restrictions.    If a Participant ceases to be a bona fide employee of
the Corporation or any Affiliate (except as otherwise provided in the Plan or in
Section IV.2(B)) prior to the lapse of the restrictions imposed on the Award,
the unvested Restricted Stock Units or Performance Shares shall be returned to
the Corporation, and all the rights of the Participant to such Share Equivalents
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.

(B)    Termination of Employment by Reason of Death, Long-Term Disability or
Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its Affiliates since the Grant Date of such Award ceases
to be a bona fide employee of the Corporation or an Affiliate as a result of:

(i)    Death or Long-Term Disability, then the restrictions imposed on any
Restricted Stock Units or Performance Shares shall lapse as to all Share
Equivalents granted to such Participant pursuant to such Award on the date of
such termination; or

(ii)    Normal Retirement, then, unless otherwise determined by the
Administrator, with respect to any time-based Restricted Stock Units then held
by such Participant as to which restrictions have not lapsed, the restrictions
applicable to such Restricted Stock Units shall lapse on the effective date of
such Normal Retirement as to that whole number of Share Equivalents, rounded
down to the nearest whole Share Equivalent, equal to (a) the total number of
Restricted Stock Units subject to such Award, multiplied by (b) a fraction, the
numerator of which is the number of whole calendar months, rounded down to the
nearest whole month, during which the Participant provided Service to the
Corporation during the entire vesting period applicable to such Award, and the
denominator of which is the number of calendar months in such entire vesting
period, minus (c) the number of Restricted Stock Units originally subject to
such Award with respect to which restrictions shall have lapsed as of the
effective date of such Normal Retirement; provided, that for purposes of clause
(b) above, “whole calendar months” shall be calculated commencing on the
applicable Grant Date; and provided further, that

 

8



--------------------------------------------------------------------------------

Officers

 

notwithstanding any other provision of the Plan or this Statement of Terms and
Conditions, this Section IV.2(B)(ii) shall not apply to any Performance Shares
or to any Restricted Stock Units the vesting of which is based, in whole or in
part, on attainment of performance objectives.

(C)    Termination of Employment by Reason of Early
Retirement.    Notwithstanding any provision contained herein or in the Plan or
the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in continuous employment of the
Corporation or any of its Affiliates since the Grant Date of Restricted Stock
Units or Performance Shares ceases to be a bona fide employee of the Corporation
or an Affiliate by reason of Early Retirement, the Administrator may, in its
sole discretion (and subject to conditions deemed appropriate in the
circumstances), accelerate the vesting schedule of the Participant’s Restricted
Stock Units or Performance Shares effective as of the date of the Participant’s
Early Retirement.

(D)    Restriction on Sale.    The Compensation Committee reserves the right to
impose a restriction on the sale of Shares that the Participant receives upon
the settlement of Restricted Stock Units or Performance Shares, unless the
Participant has satisfied the ownership targets applicable to the Participant as
provided in the Stock Ownership Policy.

3.    Dividend Equivalents.    Subject to discretion of the Compensation
Committee, dividend equivalents shall be credited in respect of Restricted Stock
Units and Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A) and the restrictions on such cash dividends shall lapse at the
same time that the restrictions lapse on the associated Share Equivalents
underlying the Restricted Stock Units or Performance Shares (as applicable), and
cash dividends, along with accrued interest (if any) on such cash dividends,
shall be paid in a lump sum at the same time that the Shares underlying the
Restricted Stock Unit or Performance Share Award, and to which the cash
dividends relate, are distributed. Stock dividends shall be converted into
additional Restricted Stock Units or Performance Shares, which will be subject
to all of the terms and conditions of the underlying Restricted Stock Units or
Performance Shares, including the same vesting restrictions as the underlying
Award.

4.    Assignability.    A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber Restricted Stock Units or Performance Shares, other
than pursuant to a qualified domestic relations order as defined in the Code or
Title I of the U.S. Employee Retirement Income Security Act.

5.    No Stockholder Rights.    Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Share Equivalents
subject to Restricted Stock Units or Performance Shares except to the extent
that a book entry has been entered in the records of the Corporation’s transfer
agent with respect to such Shares upon the settlement of any vested Restricted
Stock Units or Performance Shares.

6.    Time of Payment of Restricted Stock Units and Performance Shares. Upon the
lapse of the restriction imposed on Restricted Stock Units or Performance
Shares, all Restricted

 

9



--------------------------------------------------------------------------------

Officers

 

Stock Units and Performance Shares that were not forfeited pursuant to
Section IV.2(A) or V shall be paid to the Participant as soon as reasonably
practicable after the restrictions lapse. Payment shall be made in Shares to the
Participant’s brokerage account of record. If the Participant does not have a
brokerage account of record, then in the form of an appropriate book entry
entered in the records of the Corporation’s transfer agent recording the
Participant’s unrestricted interest in the number of Shares equal to the number
of vested Share Equivalents subject to the Restricted Stock Units or Performance
Shares.

Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement prior to the date of the lapse of restriction imposed on the
Restricted Stock Units is scheduled to occur, then such Restricted Stock Units
shall be paid to the Participant in full at the earlier of the date in which the
Participant has a Separation from Service, subject to the delay of payment (if
applicable) provided in Section VI.2, or the fixed date in which the lapse of
restricted was originally scheduled to occur. The procedures set forth in
Section VII.6 will be applied for any taxes due upon the lapse of restriction
imposed on the Restricted Stock Units due to a Participant’s Normal Retirement
eligibility.

 

V.

SPECIAL FORFEITURE AND REPAYMENT RULES

Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Administrator determines that a Participant has engaged
in any of the actions described in 3 below, the consequences set forth in 1 and
2 below shall result:

1.    Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such Shares or Share Equivalents shall be returned to the
Corporation and all of the rights of the Participant to such Shares or Share
Equivalents shall immediately terminate.

2.    If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any grant of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such Shares of Restricted Stock, the
Restricted Stock Units, the Performance Shares and/or Dividend Equivalents,
measured at the date such Shares, Share Equivalents or Dividend Equivalents
vested.

3.    The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its Affiliates:

(A)    Discloses to others, or takes or uses for his own purpose or the purpose
of others, any trade secrets, confidential information, knowledge, data or
know-how or any other

 

10



--------------------------------------------------------------------------------

Officers

 

proprietary information or intellectual property belonging to the Corporation or
its Affiliates and obtained by the Participant during the term of his
employment, whether or not they are the Participant’s work product. Examples of
such confidential information or trade secrets include, without limitation,
customer lists, supplier lists, pricing and cost data, computer programs,
delivery routes, advertising plans, wage and salary data, financial information,
research and development plans, processes, equipment, product information and
all other types and categories of information as to which the Participant knows
or has reason to know that the Corporation or its Affiliates intends or expects
secrecy to be maintained;

(B)    Fails to promptly return all documents and other tangible items belonging
to the Corporation or its Affiliates in the Participant’s possession or control,
including all complete or partial copies, recordings, abstracts, notes or
reproductions of any kind made from or about such documents or information
contained therein, upon termination of employment, whether pursuant to
retirement or otherwise;

(C)    Fails to provide the Corporation with at least thirty (30) days’ written
notice prior to directly or indirectly engaging in, becoming employed by, or
rendering services, advice or assistance to any business in competition with the
Corporation or its Affiliates. As used herein, “business in competition” means
any person, organization or enterprise which is engaged in or is about to become
engaged in any line of business engaged in by the Corporation or its Affiliates
at the time of the termination of the Participant’s employment with the
Corporation or its Affiliates;

(D)    Fails to inform any new employer, before accepting employment, of the
terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its Affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
Affiliates;

(E)    Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its Affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its Affiliates, or to breach any contract with the Corporation or
any of its Affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party;

(F)    Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or

(G)    Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its Affiliates, at any time during the twelve months following
termination of employment with the Corporation.

The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.

 

11



--------------------------------------------------------------------------------

Officers

 

Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section V.

 

VI.

CHANGE IN CONTROL

1.    If as a result of a Change in Control, the Common Stock ceases to be
listed for trading on a national securities exchange (an “Exchange”), any
Option, Restricted Stock Award, Restricted Stock Units, or Performance Shares
that are unvested on the effective date of the Change in Control shall continue
to vest according to the terms and conditions of such Award, provided that such
Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of Options, shall consist of options
with the number of underlying shares and exercise price determined in a manner
consistent with Code Section 424(a) with vesting and any other terms continuing
in the same manner as the replaced Options; (ii) in the case of Performance
Shares, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Performance Shares
(determined using the Corporation’s stock price and assuming attainment of
target performance or actual performance achieved, if greater, as of the
effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the end of the measuring
period over which performance for the replaced Performance Shares was to be
measured prior to the granting of the Replacement Award; and (iii) in the case
of Restricted Stock or Restricted Stock Units, shall consist of restricted stock
or restricted stock units with a value (determined using the Surviving Company’s
stock price as of the effective date of the Change in Control) equal to the
value of the Restricted Stock or Restricted Stock Units (determined using the
Corporation’s stock price as of the effective date of the Change in Control),
with any restrictions on such restricted stock or restricted stock units lapsing
at the same time and manner as the replaced Award; provided, however, that in
the event of the Participant’s involuntary Separation from Service by the
Corporation without Cause or Separation from Service by the Participant for Good
Reason during the vesting period of any Replacement Award, the Replacement Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Replacement
Award, in addition to the fully vested Replacement Award, the Participant shall
be entitled to receive a lump sum cash payment (paid at the same time as the
Award) equal to the decrease, if any, in the value of a share of the Surviving
Company’s stock from the effective date of the Change in Control (as increased
on a calendar quarterly basis using an annual interest rate, as of the last
business day of the calendar quarter, for zero-coupon U.S. government securities
with a constant maturity closest in length to the time period between the
effective date of the Change in Control and the date of the vesting of the
Replacement Award) to the time of vesting, multiplied by the total number of
shares or share equivalents subject to the options, restricted stock, or
restricted stock units in the Replacement Award. If Options, Restricted Stock
Awards,

 

12



--------------------------------------------------------------------------------

Officers

 

Restricted Stock Units, or Performance Shares that are unvested at the effective
time of the Change in Control are not replaced with Replacement Awards, such
Awards shall immediately vest and, in the case of Performance Shares, shall vest
based upon deemed attainment of target performance or actual performance
achieved, if greater.

If as a result of a Change in Control, the Common Stock continues to be listed
for trading on an Exchange, any unvested Option, Restricted Stock Award, or
Restricted Stock Units shall continue to vest according to the terms and
conditions of such Award and any Performance Shares shall be replaced with
Restricted Stock or Restricted Stock Units where the number of such Restricted
Stock or Restricted Stock Units shall be equal to the number of Performance
Shares assuming attainment of target performance or actual performance achieved,
if greater, as of the effective date of the Change in Control with any
restrictions on such Restricted Stock or Restricted Stock Units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the replacement Award;
provided however, that, in the event of the Participant’s involuntary Separation
from Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of an Award, such Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Award, in
addition to the fully vested Award, the Participant shall be entitled to receive
a lump sum cash payment (paid at the same time as the Award) equal to the
decrease, if any, in the value of a Share of the Corporation’s stock from the
effective date of the Change in Control (as increased on a calendar quarterly
basis using an annual interest rate, as of the last business day of the calendar
quarter, for zero-coupon U.S. government securities with a constant maturity
closest in length to the time period between the effective date of the Change in
Control and the date of the vesting of the award) to the time of vesting,
multiplied by the total number of Shares or Share Equivalents subject to the
Options, Restricted Stock, or Restricted Stock Units.

2.    If (i) The Participant is a Specified Employee at the time of his
Separation from Service, and (ii) some or any portion of the amounts payable to
the Participant, if any, when considered together with any other payments or
benefits which may be considered deferred compensation under section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and subject to the
plan aggregation rules under Treasury Regulation section 1.409A-1(c)(3)(viii)
(together, the “Deferred Compensation Benefits”) would result in the imposition
of additional tax under Section 409A if paid to the Participant on or within the
six (6) month period following the Separation from Service, then to the extent
such portion of the Deferred Compensation Benefits resulting in the imposition
of additional tax would otherwise have been payable on or within the first six
(6) months following the Separation from Service, it will instead become payable
on the first payroll date that occurs in the seventh month following the
Separation from Service (or such longer period as is required to avoid the
imposition of additional tax under Section 409A). All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.

VII. MISCELLANEOUS

1.    No Effect on Terms of Employment.    Participation in the Plan shall not
create a right to further employment with the Participant’s employer (the
“Employer”) and shall not

 

13



--------------------------------------------------------------------------------

Officers

 

interfere with the ability of the Employer to terminate, with or without cause,
or change the terms of employment of a Participant at any time.

2.    Grants to Participants in Foreign Countries.    In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Participant’s participation in the Plan on the Award
and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.

3.    Information Notification.    Any information required to be given under
the terms of an Award shall be addressed to the Corporation in care of its
Corporate Secretary at McKesson Corporation, One Post Street, 35th Floor, San
Francisco, California 94104, and any notice to be given to a Participant shall
be addressed to him at the address indicated beneath his or her name on the
Award Agreement or such other address as either party may designate in writing
to the other. Any such notice shall be deemed to have been duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
registered or certified and deposited (postage or registration or certification
fee prepaid) in a post office or branch post office.

4.    Administrator Decisions Conclusive.    All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive.

5.    No Effect on Other Benefit Plans.    Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.

6.    Withholding.    Regardless of any action the Corporation or the Employer
takes with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as

 

14



--------------------------------------------------------------------------------

Officers

 

applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to him or her by the Corporation and/or
the Employer; (2) withholding from proceeds of the sale of Shares acquired under
the Plan either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on the Participant’s behalf pursuant to this authorization and
any other authorization the Corporation and/or the broker designated by the
Corporation may require the Participant to sign in connection with the sale of
Shares); or (3) withholding Shares to be issued upon grant, vesting/settlement
or exercise, as applicable. Calculation of the number of Shares to be withheld
shall be made based on the closing price of the Common Stock on the New York
Stock Exchange on the date that the amount of tax to be withheld is determined.
In no event, however, shall the Corporation be required to issue fractional
Shares. With respect to an Award other than an Option, if adequate arrangements
to satisfy the obligations with regard to all Tax-Related Items are not made by
the Participant with the Corporation and/or the Employer prior to the relevant
taxable event, the Corporation will satisfy such obligations as provided above
in (3) of this paragraph.

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
will be deemed to have been issued the full number of Shares subject to the
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.

Finally, the Participant shall pay to the Corporation or the Employer any amount
of Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.

The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.

7.    Successors.    The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.

8.    Delaware Law.    The interpretation, performance, and enforcement of all
Award Agreements shall be governed by the laws of the State of Delaware.

 

15



--------------------------------------------------------------------------------

Officers

 

9.    Nature of Grant.    In accepting the grant, the Participant acknowledges
that:

(A)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time;

(B)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future Award grants, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past;

(C)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Corporation;

(D)    the Participant is voluntarily participating in the Plan;

(E)    the Award is not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

(F)    the Award will not be interpreted to form an employment contract or
relationship with the Corporation; and furthermore, the Award will not be
interpreted to form an employment contract with any subsidiary or Affiliate of
the Corporation;

(G)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(H)    if the underlying Shares do not increase in value, the Options will have
no value;

(I)    in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award which results
from termination of the Participant’s employment with the Employer or the
Corporation or one of its Affiliates (for any reason whatsoever) and the
Participant irrevocably releases the Corporation or its Affiliates from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
Award, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;

(J)    for purposes of an Award, the Participant’s employment relationship will
be considered terminated as of the date the Participant is no longer a bona fide
employee of the Corporation or one of its Affiliates (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of the employment laws in the jurisdiction where the Participant is employed or
the terms of the Participant’s employment agreement, if any), and unless
otherwise expressly provided in this Award Agreement or determined by the
Corporation in its sole discretion, the Participant’s right to receive Awards
and vest in Awards under the Plan, if any, will terminate effective as of such
date and will not be extended by any notice period mandated under local law;
similarly, any right to exercise Options under the Plan after

 

16



--------------------------------------------------------------------------------

Officers

 

termination of employment will be measured as of the date the Participant is no
longer a bona fide employee of the Corporation or one of its Affiliates and will
not be extended by any notice period mandated under local law; the Administrator
shall have the sole discretion to determine when the Participant is no longer a
bona fide employee;

(K)    the Corporation is not providing any tax, legal or financial advice, nor
is the Corporation making any recommendations regarding participation in the
Plan or the Participant’s acquisition or sale of Shares; and

(L)    Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.

10.    Data Privacy.    By accepting the Award, the Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
document by and among, as applicable, the Employer and the Corporation and its
Affiliates for the exclusive purpose of implementing, administering and managing
participation in the Plan.

The Participant understands that the Corporation and the Employer hold certain
personal information about the Participant, including, but not limited, his or
her name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Other Share-Based Awards, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that recipients of Data may be
located in the United States or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that if the Participant resides outside of the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting the local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
under the Plan. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his or her participation in
the Plan. The Participant understands that if the Participant resides outside of
the United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, without cost, by
contacting in writing the local human resources representative. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if he or she
later seeks to revoke his or her consent, the Participant’s employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing his or her consent is that the
Corporation would not be able to grant him or her

 

17



--------------------------------------------------------------------------------

Officers

 

Awards or administer or maintain such Awards. Therefore, the Participant
understands that refusing or withdrawing consent may affect his or her ability
to participate in the Plan. For more information on the consequences of refusal
to consent or withdrawal of consent, the Participant understands that he or she
may contact the local human resources representative.

11.    Severability.    The provisions in this Statement of Terms and Conditions
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

12.    Language.    If the Participant has received this Statement of Terms and
Conditions or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

13.    Electronic Delivery.    The Corporation may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Corporation or
a third party designated by the Corporation.

 

VIII.

DEFINITIONS

When capitalized in this Statement of Terms and Conditions, the following terms
shall have the meaning set forth below:

1.    “Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.

2.    “Cause” means termination of the Participant’s employment with the
Corporation or an Affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Chief Executive
Officer of the Corporation (or his designee), is injurious to the Corporation,
its employees, or its customers.

3.    “DCAP III” means the Corporation’s Deferred Compensation Administration
Plan III, or its successor plan.

4.    “Early Retirement” means a termination of employment which occurs prior to
Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation or an Affiliate equals 65.

5.    “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”

 

18



--------------------------------------------------------------------------------

Officers

 

6.    “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:

(A)    Any material change by the Corporation in the Participant’s functions,
duties, or responsibilities, which change would cause the Participant’s position
with the Corporation to become of less dignity, responsibility, importance, or
scope from the position and attributes that applied to the Participant
immediately prior to the Change in Control;

(B)    Any significant reduction in the Participant’s base salary immediately
prior to the Change in Control, other than a reduction effected as part of an
across-the-board reduction affecting all executive employees of the Corporation;

(C)    Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the
parties) subsequent to a Change in Control;

(D)    The Corporation’s requiring the Participant to be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control; or

(E)    Any change in the person to whom the Participant reports, as this
relationship existed immediately prior to a Change in Control;

Provided that the Participant gives notice to the Company of the existence of
the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Company is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant’s Separation from Service must occur within six months from the
initial existence of the Good Reason condition if the Company does not remedy
such condition for such separation to be considered to be for Good Reason.

7.    “Grant Date” means the date the Administrator grants the Award.

8.    “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.

9.    “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability or if the
Participant is employed outside of the U.S., as determined in accordance with
local standards by the Committee in its discretion.

10.    “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement
Plan) with at least ten years of Service with the Corporation or an Affiliate.

11.    “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.

 

19



--------------------------------------------------------------------------------

Officers

 

12.    “Separation from Service” means “Separation from Service” as defined in
DCAP III.

13.    “Service” means “Service” as defined in the Corporation’s Profit-Sharing
Investment Plan.

14.    “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.

15.    “Specified Employee” means “Specified Employee” as defined in DCAP III.

16.    “Stock Ownership Policy” means the Corporation’s Stock Ownership Policy,
as amended from time to time, which can be found at McKNet under My Work,
Corporate Secretary’s Department, Stock Plan Administration. A Participant or a
Participant’s beneficiary may also request a copy of the Stock Ownership Policy
by writing to the Corporate Secretary at McKesson Corporation, One Post Street,
San Francisco, CA 94104.

17.    “Termination Date” means the date that an Option expires as set forth in
the Option Grant Notice as the “Expiration Date.”

 

20



--------------------------------------------------------------------------------

EMPLOYEES SUBJECT TO STOCK OWNERSHIP POLICY

McKESSON CORPORATION

STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO

OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND

PERFORMANCE SHARES GRANTED TO EMPLOYEES PURSUANT TO THE 2005 STOCK PLAN

(Effective as of May 22, 2012)

 

I.

INTRODUCTION

The following terms and conditions shall apply to an Award granted under the
Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.

 

II.

OPTIONS

1.    Option Agreement.    An Option granted under the Plan shall be evidenced
by an Option Agreement setting forth the terms and conditions of the Option,
including whether the Option is an Incentive Stock Option or a Nonstatutory
Stock Option and the number Shares subject to the Option. Each Stock Option
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions, including the special terms and conditions in the Appendix
for the Participant’s country (if any) which forms part of this Statement of
Terms and Conditions, and together both documents shall constitute the Option
Agreement. The Option is also subject to the terms and conditions of the Plan.

2.    Exercise Price.    The Exercise Price of an Option, as specified in the
Option Agreement, shall be equal to or greater than the Fair Market Value of the
Shares underlying the Option on the Grant Date.

3.    Option Period.    An Option shall be exercisable only during the
applicable Option Period, and during such Option Period the exercisability of
the Option shall be subject to the vesting provisions of Section II.4 as
modified by the rules set forth in Sections II.5 and V. The Option Period shall
be not more than seven years from the Grant Date.

4.    Vesting of Right to Exercise Options.

(A)    Except as provided in Sections II.5 and V, an Option shall be exercisable
during the Option Period in accordance with the following vesting
schedule: (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the

 

2005 Stock Plan Form STCs (ECOT) May 2012

  1   



--------------------------------------------------------------------------------

ECOT

 

Grant Date. Notwithstanding the foregoing, the Administrator may specify a
different vesting schedule at the time the Option is granted, which will be
specified in the Option Grant Notice.

(B)    Any vested portion of an Option not exercised hereunder shall accumulate
and be exercisable at any time on or before the Termination Date, subject to the
rules set forth in Sections II.5 and V. No Option may be exercised for less than
5% of the total number of Shares then available for exercise under such Option.
In no event shall the Corporation be required to issue fractional Shares.

5.    Limits on Option Period and Acceleration of Vesting.    The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:

(A)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates during the Option Period for reasons other than for Cause,
Long-Term Disability, Normal Retirement, Early Retirement or death, the Option
Period shall end ninety days after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first, and in all cases
the Option shall be exercisable only to the extent that it was exercisable under
the provisions of the foregoing Section II.4 at the time of such termination of
employment. If a Participant is absent from work with the Corporation or an
Affiliate because of his or her Short-Term Disability or because the Participant
is on an approved leave of absence, the Participant shall not be deemed during
the period of any such absence, by virtue of such absence alone, to have
terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.

(B)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates (for reasons other than for Cause, Long-Term Disability,
Normal Retirement, Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.

(C)    If the Participant’s employment is terminated for Cause during the Option
Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.

(D)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates due to his or her Long-Term Disability during the Option
Period, the vesting schedule of the Participant’s Option shall be accelerated,
the Option shall become fully exercisable and the Option Period shall end three
years after the date of the Participant’s termination of employment or on the
Termination Date, whichever occurs first.

(E)    If the Participant’s employment is terminated:

(i)    By reason of Normal Retirement or Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the

 

2



--------------------------------------------------------------------------------

ECOT

 

foregoing Section II.4 at the time of such retirement; provided, however, that
the Administrator may, in its sole discretion (and subject to conditions deemed
appropriate in the circumstances), either (A) accelerate the vesting schedule of
the Participant’s Option effective as of the date of the Participant’s Normal
Retirement or Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.

(ii)    With respect to an Option held by a Participant at Normal Retirement or
Early Retirement, the Option Period for that portion of the Option designated as
a Nonstatutory Stock Option shall end three years after the date of such
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Normal
Retirement or Early Retirement as to which the Administrator exercises its
discretionary authority to approve the continuation of the vesting schedule, the
Option Period shall end on the earlier of the Termination Date or three years
after the last Option installment vests.

(F)    If a Participant should die while in the employ of the Corporation or an
Affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.

(G)    If a Participant who ceases to be a bona fide employee of the Corporation
or an Affiliate is subsequently rehired prior to the expiration of his or her
Option, then the Option shall continue to remain outstanding until such time as
the Participant subsequently terminates employment. Upon the Participant’s
subsequent termination of employment, the post-termination exercise period
calculated pursuant to the terms and conditions of this Section II.5 shall be
reduced by the number of days between the date of the Participant’s initial
termination of employment and his or her re-hire date; provided, however, that
if the rehired Participant continues to be employed by the Corporation or an
Affiliate for at least one year from his or her rehire date, then the post
termination exercise period for the Option shall be determined in accordance
with Sections II.5(A) through (F) and shall not be adjusted as described in this
Section II.5(G).

6.    Method of Exercise.    A Participant may exercise an Option with respect
to all or any part of the exercisable Shares as follows:

(A)    By giving the Corporation, or its authorized representative designated
for this purpose, written notice of such exercise specifying the number of
Shares as to which the Option is so exercised. Such notice shall be accompanied
by an amount equal to the Exercise Price multiplied by the number of Shares
exercised, in the form of any one or combination of the following: cash or a
certified check, bank draft, postal or express money order payable to the order
of the Corporation in lawful money of the United States. Unless otherwise
determined by the Administrator in his or her sole discretion, the Participant
may pay the Exercise Price, in whole or in part, by tendering to the Corporation
or its authorized representative Shares, which have been owned by the
Participant for at least six months prior to said tender, and having a fair
market value, as determined by the Corporation, equal to the Exercise Price, or
in lieu of the

 

3



--------------------------------------------------------------------------------

ECOT

 

delivery of actual Shares in such tender, the Corporation may accept an
attestation by the Participant, in a form prescribed by the Corporation or its
authorized representative, that the Participant owns sufficient Shares of record
or in an account in street name to satisfy the Exercise Price, and such
attestation will be deemed a tender of Shares for purposes of this method of
exercise. The Corporation or its authorized representative may accept payment of
the amount due upon the exercise of the Option in the form of a Participant’s
personal check. Payment may also be made by delivery (including by FAX
transmission) to the Corporation or its authorized representative of an executed
irrevocable Option exercise form together with irrevocable instructions to an
approved registered investment broker to sell Shares in an amount sufficient to
pay the Exercise Price plus any applicable Tax-Related Items (as defined in
Section VII.6) and to transfer the proceeds of such sale to the Corporation.

(B)    If required by the Corporation, by giving satisfactory assurance in
writing, signed by the Participant, the Participant shall give his or her
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (1) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (2) any other sale of the Shares with
respect to which, in the opinion of counsel for the Corporation, such assurance
is not required to be given in order to comply with the provisions of the
Securities Act.

(C)    As soon as practicable after receipt of the notice and the assurance
described in Sections II.6(A) and (B), the Corporation shall, without transfer
or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, credit
the purchased Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then the Corporation
shall cause an appropriate book entry to be entered in the records of the
Corporation’s transfer agent recording the Participant’s unrestricted interest
in the purchased Shares; provided, however, that the time of such delivery may
be postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.

7.    Limitations on Transfer.    An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the U.S. Employee Retirement Income Security Act; and
(iii) any Participant, who is a senior executive officer recommended by the
Chief Executive Officer of the Corporation and approved by the Administrator may
voluntarily transfer any Nonstatutory Stock Option to a Family Member as a gift
or through a transfer to an entity in which more than 50% of the voting
interests are owned

 

4



--------------------------------------------------------------------------------

ECOT

 

by Family Members (or the Participant) in exchange for an interest in that
entity. In the event of any attempt by a Participant to alienate, assign,
pledge, hypothecate, or otherwise dispose of an Option or of any right
thereunder, except as provided herein, or in the event of the levy of any
attachment, execution, or similar process upon the rights or interest hereby
conferred, the Corporation at its election may terminate the affected Option by
notice to the Participant and the Option shall thereupon become null and void.

8.    No Stockholder Rights.    Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.

 

III.

RESTRICTED STOCK

1.    Restricted Stock Agreement.    A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions, including
the special terms and conditions in the Appendix for the Participant’s country
(if any) which forms part of this Statement of Terms and Conditions, and
together both documents shall constitute the Restricted Stock Agreement. The
Restricted Stock Award is also subject to the terms and conditions of the Plan.

2.    Rights with Respect to Shares of Restricted Stock.    Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan and the
Restricted Stock Agreement, the Corporation shall cause an appropriate book
entry to be entered in the records of the Corporation’s transfer agent recording
the Participant’s interest in the Restricted Stock. From and after the Grant
Date, the Participant shall have the rights of Common Stock ownership, including
the right to vote and to receive dividends on Shares of Restricted Stock,
subject to the terms, conditions and restrictions described in the Plan and the
Restricted Stock Agreement.

3.    Special Restrictions.    Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan or the Restricted Stock Agreement.

(A)    Restrictions.    Until the restrictions imposed on any Restricted Stock
grant shall lapse (the “Restriction Period”), Shares of Restricted Stock granted
to a Participant: (i) shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of, other than pursuant to a qualified
domestic relations order as defined in the Code or Title I of the U.S. Employee
Retirement Income Security Act and (ii) shall, if the Participant’s continuous
employment with the Corporation or any of its Affiliates shall terminate for any
reason (except as otherwise provided in the Plan or in Section III.3(B)) be
returned to the

 

5



--------------------------------------------------------------------------------

ECOT

 

Corporation forthwith, and all the rights of the Participant to such Shares
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.

(B)    Termination of Employment by Reason of Death, Long-Term Disability or
Normal Retirement. Notwithstanding any provision contained herein or in the Plan
or the Restricted Stock Agreement to the contrary, if a Participant who has been
in the continuous employment of the Corporation or any of its Affiliates since
the Grant Date of a Restricted Stock Award ceases to be a bona fide employee of
the Corporation or an Affiliate as a result of:

(i)    Death or Long-Term Disability, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination; or

(ii)    Normal Retirement, then, unless otherwise determined by the
Administrator, with respect to any time-based Restricted Stock Award then held
by such Participant as to which restrictions have not lapsed, the restrictions
applicable to such Restricted Stock Award shall lapse on the effective date of
such Normal Retirement as to that whole number of Shares, rounded down to the
nearest whole Share, equal to (a) the total number of Shares subject to such
Restricted Stock Award, multiplied by (b) a fraction, the numerator of which is
the number of whole calendar months, rounded down to the nearest whole month,
during which the Participant provided Service to the Corporation during the
entire vesting period applicable to such Award, and the denominator of which is
the number of calendar months in such entire vesting period, minus (c) the
number of Shares originally subject to such Restricted Stock Award with respect
to which restrictions shall have lapsed as of the effective date of such Normal
Retirement; provided, that for purposes of clause (b) above, “whole calendar
months” shall be calculated commencing on the applicable Grant Date; and
provided further, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section III.3(B)(ii) shall not apply to
any Restricted Stock Award the vesting of which is based, in whole or in part,
on attainment of performance objectives.

(C)    Termination of Employment by Reason of Early
Retirement.    Notwithstanding any provision contained herein or in the Plan or
the Restricted Stock Agreement to the contrary, if a Participant who has been in
the continuous employment of the Corporation or any of its Affiliates since the
Grant Date of a Restricted Stock Award ceases to be a bona fide employee of the
Corporation or an Affiliate by reason of Early Retirement, the Administrator
may, in its sole discretion (and subject to conditions deemed appropriate in the
circumstances), accelerate the vesting schedule of the Participant’s Restricted
Stock Award effective as of the date of the Participant’s Early Retirement.

(D)    Restriction on Sale.    The Compensation Committee reserves the right to
impose a restriction on the sale of Shares that the Participant receives upon
the vesting and

 

6



--------------------------------------------------------------------------------

ECOT

 

settlement of a Restricted Stock Award, unless the Participant has satisfied the
ownership targets applicable to the Participant as provided in the Stock
Ownership Policy.

4.    Dividends.    Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.

5.    Election to Recognize Gross Income in the Year of Grant.    If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the Shares of Restricted Stock granted on the Grant Date, such
Participant shall (at the same time or prior to the date that the Participant
files his or her election with the Internal Revenue Service): (A) pay to the
Corporation, or make arrangements satisfactory to the Administrator to pay to
the Corporation in the year of such grant, any federal, state or local taxes
required to be withheld with respect to such Shares in accordance with
Section VII.6, and (B) provide the Administrator with a copy of the election
filed with the Internal Revenue Service.

6.    Restrictive Legend.    Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.

7.    Expiration of Restricted Period.    If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.

 

IV.

RESTRICTED STOCK UNITS AND PERFORMANCE SHARES

1.    Award Agreement.

(A)    Restricted Stock Units granted under the Plan shall be evidenced by a
Restricted Stock Unit Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Restricted Stock
Units. Each Restricted Stock Unit Grant Notice shall incorporate by reference
and be subject to this Statement of Terms and Conditions, including the special
terms and conditions in the Appendix for the Participant’s country (if any)
which forms part of this Statement of Terms and Conditions, and together both
documents shall constitute the Restricted Stock Unit Agreement. The Restricted
Stock Units are also subject to the terms and conditions of the Plan.

(B)    Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Grant Notice shall incorporate by reference and be
subject to this Statement of Terms and Conditions, including the special terms
and conditions in the Appendix for the Participant’s country (if any)

 

7



--------------------------------------------------------------------------------

ECOT

 

which forms part of this Statement of Terms and Conditions, and together both
documents shall constitute the Performance Share Agreement. Performance Shares
are also subject to the terms and conditions of the Plan.

2.    Special Restrictions.    Restricted Stock Units and Performance Shares
granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement.

(A)    Restrictions.    If a Participant ceases to be a bona fide employee of
the Corporation or any Affiliate (except as otherwise provided in the Plan or in
Section IV.2(B)) prior to the lapse of the restrictions imposed on the Award,
the unvested Restricted Stock Units or Performance Shares shall be returned to
the Corporation, and all the rights of the Participant to such Share Equivalents
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.

(B)    Termination of Employment by Reason of Death, Long-Term Disability or
Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its Affiliates since the Grant Date of such Award ceases
to be a bona fide employee of the Corporation or an Affiliate as a result of:

(i)    Death or Long-Term Disability, then the restrictions imposed on any
Restricted Stock Units or Performance Shares shall lapse as to all Share
Equivalents granted to such Participant pursuant to such Award on the date of
such termination; or

(ii)    Normal Retirement, then, unless otherwise determined by the
Administrator, with respect to any time-based Restricted Stock Units then held
by such Participant as to which restrictions have not lapsed, the restrictions
applicable to such Restricted Stock Units shall lapse on the effective date of
such Normal Retirement as to that whole number of Share Equivalents, rounded
down to the nearest whole Share Equivalent, equal to (a) the total number of
Restricted Stock Units subject to such Award, multiplied by (b) a fraction, the
numerator of which is the number of whole calendar months, rounded down to the
nearest whole month, during which the Participant provided Service to the
Corporation during the entire vesting period applicable to such Award, and the
denominator of which is the number of calendar months in such entire vesting
period, minus (c) the number of Restricted Stock Units originally subject to
such Award with respect to which restrictions shall have lapsed as of the
effective date of such Normal Retirement; provided, that for purposes of clause
(b) above, “whole calendar months” shall be calculated commencing on the
applicable Grant Date; and provided further, that

 

8



--------------------------------------------------------------------------------

ECOT

 

notwithstanding any other provision of the Plan or this Statement of Terms and
Conditions, this Section IV.2(B)(ii) shall not apply to any Performance Shares
or to any Restricted Stock Units the vesting of which is based, in whole or in
part, on attainment of performance objectives.

(C)    Termination of Employment by Reason of Early
Retirement.    Notwithstanding any provision contained herein or in the Plan or
the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in continuous employment of the
Corporation or any of its Affiliates since the Grant Date of Restricted Stock
Units or Performance Shares ceases to be a bona fide employee of the Corporation
or an Affiliate by reason of Early Retirement, the Administrator may, in its
sole discretion (and subject to conditions deemed appropriate in the
circumstances), accelerate the vesting schedule of the Participant’s Restricted
Stock Units or Performance Shares effective as of the date of the Participant’s
Early Retirement.

(D)    Restriction on Sale.    The Compensation Committee reserves the right to
impose a restriction on the sale of Shares that the Participant receives upon
the settlement of Restricted Stock Units or Performance Shares, unless the
Participant has satisfied the ownership targets applicable to the Participant as
provided in the Stock Ownership Policy.

3.    Dividend Equivalents.    Subject to discretion of the Compensation
Committee, dividend equivalents shall be credited in respect of Restricted Stock
Units and Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A) and the restrictions on such cash dividends shall lapse at the
same time that the restrictions lapse on the associated Share Equivalents
underlying the Restricted Stock Units or Performance Shares (as applicable), and
cash dividends, along with accrued interest (if any) on such cash dividends,
shall be paid in a lump sum at the same time that the Shares underlying the
Restricted Stock Unit or Performance Share Award, and to which the cash
dividends relate, are distributed. Stock dividends shall be converted into
additional Restricted Stock Units or Performance Shares, which will be subject
to all of the terms and conditions of the underlying Restricted Stock Units or
Performance Shares, including the same vesting restrictions as the underlying
Award.

4.    Assignability.    A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber Restricted Stock Units or Performance Shares, other
than pursuant to a qualified domestic relations order as defined in the Code or
Title I of the U.S. Employee Retirement Income Security Act.

5.    No Stockholder Rights.    Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Share Equivalents
subject to Restricted Stock Units or Performance Shares except to the extent
that a book entry has been entered in the records of the Corporation’s transfer
agent with respect to such Shares upon the settlement of any vested Restricted
Stock Units or Performance Shares.

6.    Time of Payment of Restricted Stock Units and Performance Shares.    Upon
the lapse of the restriction imposed on Restricted Stock Units or Performance
Shares, all Restricted

 

9



--------------------------------------------------------------------------------

ECOT

 

Stock Units and Performance Shares that were not forfeited pursuant to
Section IV.2(A) or V shall be paid to the Participant as soon as reasonably
practicable after the restrictions lapse. Payment shall be made in Shares to the
Participant’s brokerage account of record. If the Participant does not have a
brokerage account of record, then in the form of an appropriate book entry
entered in the records of the Corporation’s transfer agent recording the
Participant’s unrestricted interest in the number of Shares equal to the number
of vested Share Equivalents subject to the Restricted Stock Units or Performance
Shares.

Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement prior to the date of the lapse of restriction imposed on the
Restricted Stock Units is scheduled to occur, then such Restricted Stock Units
shall be paid to the Participant in full at the earlier of the date in which the
Participant has a Separation from Service, subject to the delay of payment (if
applicable) provided in Section VI.2, or the fixed date in which the lapse of
restricted was originally scheduled to occur. The procedures set forth in
Section VII.6 will be applied for any taxes due upon the lapse of restriction
imposed on the Restricted Stock Units due to a Participant’s Normal Retirement
eligibility.

 

V.

SPECIAL FORFEITURE AND REPAYMENT RULES

Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Administrator determines that a Participant has engaged
in any of the actions described in 3 below, the consequences set forth in 1 and
2 below shall result:

1.    Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such Shares or Share Equivalents shall be returned to the
Corporation and all of the rights of the Participant to such Shares or Share
Equivalents shall immediately terminate.

2.    If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any grant of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such Shares of Restricted Stock, the
Restricted Stock Units, the Performance Shares and/or Dividend Equivalents,
measured at the date such Shares, Share Equivalents or Dividend Equivalents
vested.

3.    The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its Affiliates:

(A)    Discloses to others, or takes or uses for his own purpose or the purpose
of others, any trade secrets, confidential information, knowledge, data or
know-how or any other

 

10



--------------------------------------------------------------------------------

ECOT

 

proprietary information or intellectual property belonging to the Corporation or
its Affiliates and obtained by the Participant during the term of his
employment, whether or not they are the Participant’s work product. Examples of
such confidential information or trade secrets include, without limitation,
customer lists, supplier lists, pricing and cost data, computer programs,
delivery routes, advertising plans, wage and salary data, financial information,
research and development plans, processes, equipment, product information and
all other types and categories of information as to which the Participant knows
or has reason to know that the Corporation or its Affiliates intends or expects
secrecy to be maintained;

(B)    Fails to promptly return all documents and other tangible items belonging
to the Corporation or its Affiliates in the Participant’s possession or control,
including all complete or partial copies, recordings, abstracts, notes or
reproductions of any kind made from or about such documents or information
contained therein, upon termination of employment, whether pursuant to
retirement or otherwise;

(C)    Fails to provide the Corporation with at least thirty (30) days’ written
notice prior to directly or indirectly engaging in, becoming employed by, or
rendering services, advice or assistance to any business in competition with the
Corporation or its Affiliates. As used herein, “business in competition” means
any person, organization or enterprise which is engaged in or is about to become
engaged in any line of business engaged in by the Corporation or its Affiliates
at the time of the termination of the Participant’s employment with the
Corporation or its Affiliates;

(D)    Fails to inform any new employer, before accepting employment, of the
terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its Affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
Affiliates;

(E)    Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its Affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its Affiliates, or to breach any contract with the Corporation or
any of its Affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party;

(F)    Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or

(G)    Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its Affiliates, at any time during the twelve months following
termination of employment with the Corporation.

The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.

 

11



--------------------------------------------------------------------------------

ECOT

 

Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section V.

 

VI.

CHANGE IN CONTROL

1.    If as a result of a Change in Control, the Common Stock ceases to be
listed for trading on a national securities exchange (an “Exchange”), any
Option, Restricted Stock Award, Restricted Stock Units, or Performance Shares
that are unvested on the effective date of the Change in Control shall continue
to vest according to the terms and conditions of such Award, provided that such
Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of Options, shall consist of options
with the number of underlying shares and exercise price determined in a manner
consistent with Code Section 424(a) with vesting and any other terms continuing
in the same manner as the replaced Options; (ii) in the case of Performance
Shares, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Performance Shares
(determined using the Corporation’s stock price and assuming attainment of
target performance or actual performance achieved, if greater, as of the
effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the end of the measuring
period over which performance for the replaced Performance Shares was to be
measured prior to the granting of the Replacement Award; and (iii) in the case
of Restricted Stock or Restricted Stock Units, shall consist of restricted stock
or restricted stock units with a value (determined using the Surviving Company’s
stock price as of the effective date of the Change in Control) equal to the
value of the Restricted Stock or Restricted Stock Units (determined using the
Corporation’s stock price as of the effective date of the Change in Control),
with any restrictions on such restricted stock or restricted stock units lapsing
at the same time and manner as the replaced Award; provided, however, that in
the event of the Participant’s involuntary Separation from Service by the
Corporation without Cause or Separation from Service by the Participant for Good
Reason during the vesting period of any Replacement Award, the Replacement Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Replacement
Award, in addition to the fully vested Replacement Award, the Participant shall
be entitled to receive a lump sum cash payment (paid at the same time as the
Award) equal to the decrease, if any, in the value of a share of the Surviving
Company’s stock from the effective date of the Change in Control (as increased
on a calendar quarterly basis using an annual interest rate, as of the last
business day of the calendar quarter, for zero-coupon U.S. government securities
with a constant maturity closest in length to the time period between the
effective date of the Change in Control and the date of the vesting of the
Replacement Award) to the time of vesting, multiplied by the total number of
shares or share equivalents subject to the options, restricted stock, or
restricted stock units in the Replacement Award. If Options, Restricted Stock
Awards,

 

12



--------------------------------------------------------------------------------

ECOT

 

Restricted Stock Units, or Performance Shares that are unvested at the effective
time of the Change in Control are not replaced with Replacement Awards, such
Awards shall immediately vest and, in the case of Performance Shares, shall vest
based upon deemed attainment of target performance or actual performance
achieved, if greater.

If as a result of a Change in Control, the Common Stock continues to be listed
for trading on an Exchange, any unvested Option, Restricted Stock Award, or
Restricted Stock Units shall continue to vest according to the terms and
conditions of such Award and any Performance Shares shall be replaced with
Restricted Stock or Restricted Stock Units where the number of such Restricted
Stock or Restricted Stock Units shall be equal to the number of Performance
Shares assuming attainment of target performance or actual performance achieved,
if greater, as of the effective date of the Change in Control with any
restrictions on such Restricted Stock or Restricted Stock Units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the replacement Award;
provided however, that, in the event of the Participant’s involuntary Separation
from Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of an Award, such Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Award, in
addition to the fully vested Award, the Participant shall be entitled to receive
a lump sum cash payment (paid at the same time as the Award) equal to the
decrease, if any, in the value of a Share of the Corporation’s stock from the
effective date of the Change in Control (as increased on a calendar quarterly
basis using an annual interest rate, as of the last business day of the calendar
quarter, for zero-coupon U.S. government securities with a constant maturity
closest in length to the time period between the effective date of the Change in
Control and the date of the vesting of the award) to the time of vesting,
multiplied by the total number of Shares or Share Equivalents subject to the
Options, Restricted Stock, or Restricted Stock Units.

2.    If (i) The Participant is a Specified Employee at the time of his
Separation from Service, and (ii) some or any portion of the amounts payable to
the Participant, if any, when considered together with any other payments or
benefits which may be considered deferred compensation under section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and subject to the
plan aggregation rules under Treasury Regulation section 1.409A-1(c)(3)(viii)
(together, the “Deferred Compensation Benefits”) would result in the imposition
of additional tax under Section 409A if paid to the Participant on or within the
six (6) month period following the Separation from Service, then to the extent
such portion of the Deferred Compensation Benefits resulting in the imposition
of additional tax would otherwise have been payable on or within the first six
(6) months following the Separation from Service, it will instead become payable
on the first payroll date that occurs in the seventh month following the
Separation from Service (or such longer period as is required to avoid the
imposition of additional tax under Section 409A). All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.

 

VII.

MISCELLANEOUS

1.    No Effect on Terms of Employment.    Participation in the Plan shall not
create a right to further employment with the Participant’s employer (the
“Employer”) and shall not

 

13



--------------------------------------------------------------------------------

ECOT

 

interfere with the ability of the Employer to terminate, with or without cause,
or change the terms of employment of a Participant at any time.

2.    Grants to Participants in Foreign Countries.    In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Participant’s participation in the Plan on the Award
and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.

3.    Information Notification.    Any information required to be given under
the terms of an Award shall be addressed to the Corporation in care of its
Corporate Secretary at McKesson Corporation, One Post Street, 35th Floor, San
Francisco, California 94104, and any notice to be given to a Participant shall
be addressed to him at the address indicated beneath his or her name on the
Award Agreement or such other address as either party may designate in writing
to the other. Any such notice shall be deemed to have been duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
registered or certified and deposited (postage or registration or certification
fee prepaid) in a post office or branch post office.

4.    Administrator Decisions Conclusive.    All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive.

5.    No Effect on Other Benefit Plans.    Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.

6.    Withholding.    Regardless of any action the Corporation or the Employer
takes with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as

 

14



--------------------------------------------------------------------------------

ECOT

 

applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to him or her by the Corporation and/or
the Employer; (2) withholding from proceeds of the sale of Shares acquired under
the Plan either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on the Participant’s behalf pursuant to this authorization and
any other authorization the Corporation and/or the broker designated by the
Corporation may require the Participant to sign in connection with the sale of
Shares); or (3) withholding Shares to be issued upon grant, vesting/settlement
or exercise, as applicable. Calculation of the number of Shares to be withheld
shall be made based on the closing price of the Common Stock on the New York
Stock Exchange on the date that the amount of tax to be withheld is determined.
In no event, however, shall the Corporation be required to issue fractional
Shares. With respect to an Award other than an Option, if adequate arrangements
to satisfy the obligations with regard to all Tax-Related Items are not made by
the Participant with the Corporation and/or the Employer prior to the relevant
taxable event, the Corporation will satisfy such obligations as provided above
in (3) of this paragraph.

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
will be deemed to have been issued the full number of Shares subject to the
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.

Finally, the Participant shall pay to the Corporation or the Employer any amount
of Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.

The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.

7.    Successors.    The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.

8.    Delaware Law.    The interpretation, performance, and enforcement of all
Award Agreements shall be governed by the laws of the State of Delaware.

 

15



--------------------------------------------------------------------------------

ECOT

 

9.    Nature of Grant.    In accepting the grant, the Participant acknowledges
that:

(A)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time;

(B)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future Award grants, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past;

(C)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Corporation;

(D)    the Participant is voluntarily participating in the Plan;

(E)    the Award is not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

(F)    the Award will not be interpreted to form an employment contract or
relationship with the Corporation; and furthermore, the Award will not be
interpreted to form an employment contract with any subsidiary or Affiliate of
the Corporation;

(G)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(H)    if the underlying Shares do not increase in value, the Options will have
no value;

(I)    in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award which results
from termination of the Participant’s employment with the Employer or the
Corporation or one of its Affiliates (for any reason whatsoever) and the
Participant irrevocably releases the Corporation or its Affiliates from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
Award, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;

(J)    for purposes of an Award, the Participant’s employment relationship will
be considered terminated as of the date the Participant is no longer a bona fide
employee of the Corporation or one of its Affiliates (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of the employment laws in the jurisdiction where the Participant is employed or
the terms of the Participant’s employment agreement, if any), and unless
otherwise expressly provided in this Award Agreement or determined by the
Corporation in its sole discretion, the Participant’s right to receive Awards
and vest in Awards under the Plan, if any, will terminate effective as of such
date and will not be extended by any notice period mandated under local law;
similarly, any right to exercise Options under the Plan after

 

16



--------------------------------------------------------------------------------

ECOT

 

termination of employment will be measured as of the date the Participant is no
longer a bona fide employee of the Corporation or one of its Affiliates and will
not be extended by any notice period mandated under local law; the Administrator
shall have the sole discretion to determine when the Participant is no longer a
bona fide employee;

(K)    the Corporation is not providing any tax, legal or financial advice, nor
is the Corporation making any recommendations regarding participation in the
Plan or the Participant’s acquisition or sale of Shares; and

(L)    Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.

10.    Data Privacy.    By accepting the Award, the Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
document by and among, as applicable, the Employer and the Corporation and its
Affiliates for the exclusive purpose of implementing, administering and managing
participation in the Plan.

The Participant understands that the Corporation and the Employer hold certain
personal information about the Participant, including, but not limited, his or
her name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Other Share-Based Awards, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that recipients of Data may be
located in the United States or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that if the Participant resides outside of the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting the local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
under the Plan. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his or her participation in
the Plan. The Participant understands that if the Participant resides outside of
the United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, without cost, by
contacting in writing the local human resources representative. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if he or she
later seeks to revoke his or her consent, the Participant’s employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing his or her consent is that the
Corporation would not be able to grant him or her

 

17



--------------------------------------------------------------------------------

ECOT

 

Awards or administer or maintain such Awards. Therefore, the Participant
understands that refusing or withdrawing consent may affect his or her ability
to participate in the Plan. For more information on the consequences of refusal
to consent or withdrawal of consent, the Participant understands that he or she
may contact the local human resources representative.

11.    Severability.    The provisions in this Statement of Terms and Conditions
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

12.    Language.    If the Participant has received this Statement of Terms and
Conditions or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

13.    Electronic Delivery.    The Corporation may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Corporation or
a third party designated by the Corporation.

 

VIII.

DEFINITIONS

When capitalized in this Statement of Terms and Conditions, the following terms
shall have the meaning set forth below:

1.    “Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.

2.    “Cause” means termination of the Participant’s employment with the
Corporation or an Affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Chief Executive
Officer of the Corporation (or his designee), is injurious to the Corporation,
its employees, or its customers.

3.    “DCAP III” means the Corporation’s Deferred Compensation Administration
Plan III, or its successor plan.

4.    “Early Retirement” means a termination of employment which occurs prior to
Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation or an Affiliate equals 65.

5.    “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”

 

18



--------------------------------------------------------------------------------

ECOT

 

6.    “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:

(A)    Any material change by the Corporation in the Participant’s functions,
duties, or responsibilities, which change would cause the Participant’s position
with the Corporation to become of less dignity, responsibility, importance, or
scope from the position and attributes that applied to the Participant
immediately prior to the Change in Control;

(B)    Any significant reduction in the Participant’s base salary immediately
prior to the Change in Control, other than a reduction effected as part of an
across-the-board reduction affecting all Plan participants;

(C)    Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the
parties) subsequent to a Change in Control; or

(D)    The Corporation’s requiring the Participant to be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control;

Provided that the Participant gives notice to the Company of the existence of
the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Company is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant’s Separation from Service must occur within six months from the
initial existence of the Good Reason condition if the Company does not remedy
such condition for such separation to be considered to be for Good Reason.

7.    “Grant Date” means the date the Administrator grants the Award.

8.    “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.

9.    “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability or if the
Participant is employed outside of the U.S., as determined in accordance with
local standards by the Committee in its discretion.

10.    “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement
Plan) with at least ten years of Service with the Corporation or an Affiliate.

11.    “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.

12.    “Separation from Service” means “Separation from Service” as defined in
DCAP III.

 

19



--------------------------------------------------------------------------------

ECOT

 

13.    “Service” means “Service” as defined in the Corporation’s Profit-Sharing
Investment Plan.

14.    “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.

15.    “Specified Employee” means “Specified Employee” as defined in DCAP III.

16.    “Stock Ownership Policy” means the Corporation’s Stock Ownership Policy,
as amended from time to time, which can be found at McKNet under My Work,
Corporate Secretary’s Department, Stock Plan Administration. A Participant or a
Participant’s beneficiary may also request a copy of the Stock Ownership Policy
by writing to the Corporate Secretary at McKesson Corporation, One Post Street,
San Francisco, CA 94104.

17.    “Termination Date” means the date that an Option expires as set forth in
the Option Grant Notice as the “Expiration Date.”

 

20



--------------------------------------------------------------------------------

EMPLOYEES

McKESSON CORPORATION

STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO

OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND

PERFORMANCE SHARES GRANTED EMPLOYEES PURSUANT TO THE 2005 STOCK PLAN

(Effective as of May 22, 2012)

 

I.

INTRODUCTION

The following terms and conditions shall apply to an Award granted under the
Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.

 

II.

OPTIONS

1.    Option Agreement.    An Option granted under the Plan shall be evidenced
by an Option Agreement setting forth the terms and conditions of the Option,
including whether the Option is an Incentive Stock Option or a Nonstatutory
Stock Option and the number Shares subject to the Option. Each Stock Option
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions, including the special terms and conditions in the Appendix
for the Participant’s country (if any) which forms part of this Statement of
Terms and Conditions, and together both documents shall constitute the Option
Agreement. The Option is also subject to the terms and conditions of the Plan.

2.    Exercise Price.    The Exercise Price of an Option, as specified in the
Option Agreement, shall be equal to or greater than the Fair Market Value of the
Shares underlying the Option on the Grant Date.

3.    Option Period.    An Option shall be exercisable only during the
applicable Option Period, and during such Option Period the exercisability of
the Option shall be subject to the vesting provisions of Section II.4 as
modified by the rules set forth in Sections II.5 and V. The Option Period shall
be not more than seven years from the Grant Date.

4.    Vesting of Right to Exercise Options.

(A)    Except as provided in Sections II.5 and V, an Option shall be exercisable
during the Option Period in accordance with the following vesting
schedule: (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the

 

2005 Stock Plan Form STCs (Employee)

  1   



--------------------------------------------------------------------------------

Employees

 

Grant Date. Notwithstanding the foregoing, the Administrator may specify a
different vesting schedule at the time the Option is granted, which will be
specified in the Option Grant Notice.

(B)    Any vested portion of an Option not exercised hereunder shall accumulate
and be exercisable at any time on or before the Termination Date, subject to the
rules set forth in Sections II.5 and V. No Option may be exercised for less than
5% of the total number of Shares then available for exercise under such Option.
In no event shall the Corporation be required to issue fractional Shares.

5.    Limits on Option Period and Acceleration of Vesting.    The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:

(A)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates during the Option Period for reasons other than for Cause,
Long-Term Disability, Normal Retirement, Early Retirement or death, the Option
Period shall end ninety days after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first, and in all cases
the Option shall be exercisable only to the extent that it was exercisable under
the provisions of the foregoing Section II.4 at the time of such termination of
employment. If a Participant is absent from work with the Corporation or an
Affiliate because of his or her Short-Term Disability or because the Participant
is on an approved leave of absence, the Participant shall not be deemed during
the period of any such absence, by virtue of such absence alone, to have
terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.

(B)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates (for reasons other than for Cause, Long-Term Disability,
Normal Retirement, Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.

(C)    If the Participant’s employment is terminated for Cause during the Option
Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.

(D)    If a Participant ceases to be a bona fide employee of the Corporation or
of its Affiliates due to his or her Long-Term Disability during the Option
Period, the vesting schedule of the Participant’s Option shall be accelerated,
the Option shall become fully exercisable and the Option Period shall end three
years after the date of the Participant’s termination of employment or on the
Termination Date, whichever occurs first.

(E)    If the Participant’s employment is terminated:

(i)    By reason of Normal Retirement or Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the

 

2



--------------------------------------------------------------------------------

Employees

 

foregoing Section II.4 at the time of such retirement; provided, however, that
the Administrator may, in its sole discretion (and subject to conditions deemed
appropriate in the circumstances), either (A) accelerate the vesting schedule of
the Participant’s Option effective as of the date of the Participant’s Normal
Retirement or Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.

(ii)    With respect to an Option held by a Participant at Normal Retirement or
Early Retirement, the Option Period for that portion of the Option designated as
a Nonstatutory Stock Option shall end three years after the date of such
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Normal
Retirement or Early Retirement as to which the Administrator exercises its
discretionary authority to approve the continuation of the vesting schedule, the
Option Period shall end on the earlier of the Termination Date or three years
after the last Option installment vests.

(F)    If a Participant should die while in the employ of the Corporation or an
Affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.

(G)    If a Participant who ceases to be a bona fide employee of the Corporation
or an Affiliate is subsequently rehired prior to the expiration of his or her
Option, then the Option shall continue to remain outstanding until such time as
the Participant subsequently terminates employment. Upon the Participant’s
subsequent termination of employment, the post-termination exercise period
calculated pursuant to the terms and conditions of this Section II.5 shall be
reduced by the number of days between the date of the Participant’s initial
termination of employment and his or her re-hire date; provided, however, that
if the rehired Participant continues to be employed by the Corporation or an
Affiliate for at least one year from his or her rehire date, then the post
termination exercise period for the Option shall be determined in accordance
with Sections II.5(A) through (F) and shall not be adjusted as described in this
Section II.5(G).

6.    Method of Exercise.    A Participant may exercise an Option with respect
to all or any part of the exercisable Shares as follows:

(A)    By giving the Corporation, or its authorized representative designated
for this purpose, written notice of such exercise specifying the number of
Shares as to which the Option is so exercised. Such notice shall be accompanied
by an amount equal to the Exercise Price multiplied by the number of Shares
exercised, in the form of any one or combination of the following: cash or a
certified check, bank draft, postal or express money order payable to the order
of the Corporation in lawful money of the United States. Unless otherwise
determined by the Administrator in his or her sole discretion, the Participant
may pay the Exercise Price, in whole or in part, by tendering to the Corporation
or its authorized representative Shares, which have been owned by the
Participant for at least six months prior to said tender, and having a fair
market value, as determined by the Corporation, equal to the Exercise Price, or
in lieu of the

 

3



--------------------------------------------------------------------------------

Employees

 

delivery of actual Shares in such tender, the Corporation may accept an
attestation by the Participant, in a form prescribed by the Corporation or its
authorized representative, that the Participant owns sufficient Shares of record
or in an account in street name to satisfy the Exercise Price, and such
attestation will be deemed a tender of Shares for purposes of this method of
exercise. The Corporation or its authorized representative may accept payment of
the amount due upon the exercise of the Option in the form of a Participant’s
personal check. Payment may also be made by delivery (including by FAX
transmission) to the Corporation or its authorized representative of an executed
irrevocable Option exercise form together with irrevocable instructions to an
approved registered investment broker to sell Shares in an amount sufficient to
pay the Exercise Price plus any applicable Tax-Related Items (as defined in
Section VII.6) and to transfer the proceeds of such sale to the Corporation.

(B)    If required by the Corporation, by giving satisfactory assurance in
writing, signed by the Participant, the Participant shall give his or her
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (1) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (2) any other sale of the Shares with
respect to which, in the opinion of counsel for the Corporation, such assurance
is not required to be given in order to comply with the provisions of the
Securities Act.

(C)    As soon as practicable after receipt of the notice and the assurance
described in Sections II.6(A) and (B), the Corporation shall, without transfer
or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, credit
the purchased Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then the Corporation
shall cause an appropriate book entry to be entered in the records of the
Corporation’s transfer agent recording the Participant’s unrestricted interest
in the purchased Shares; provided, however, that the time of such delivery may
be postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.

7.    Limitations on Transfer.    An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the U.S. Employee Retirement Income Security Act; and
(iii) any Participant, who is a senior executive officer recommended by the
Chief Executive Officer of the Corporation and approved by the Administrator may
voluntarily transfer any Nonstatutory Stock Option to a Family Member as a gift
or through a transfer to an entity in which more than 50% of the voting
interests are owned

 

4



--------------------------------------------------------------------------------

Employees

 

by Family Members (or the Participant) in exchange for an interest in that
entity. In the event of any attempt by a Participant to alienate, assign,
pledge, hypothecate, or otherwise dispose of an Option or of any right
thereunder, except as provided herein, or in the event of the levy of any
attachment, execution, or similar process upon the rights or interest hereby
conferred, the Corporation at its election may terminate the affected Option by
notice to the Participant and the Option shall thereupon become null and void.

8.    No Stockholder Rights.    Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.

 

III.

RESTRICTED STOCK

1.    Restricted Stock Agreement.    A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions, including
the special terms and conditions in the Appendix for the Participant’s country
(if any) which forms part of this Statement of Terms and Conditions, and
together both documents shall constitute the Restricted Stock Agreement. The
Restricted Stock Award is also subject to the terms and conditions of the Plan.

2.    Rights with Respect to Shares of Restricted Stock.    Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan and the
Restricted Stock Agreement, the Corporation shall cause an appropriate book
entry to be entered in the records of the Corporation’s transfer agent recording
the Participant’s interest in the Restricted Stock. From and after the Grant
Date, the Participant shall have the rights of Common Stock ownership, including
the right to vote and to receive dividends on Shares of Restricted Stock,
subject to the terms, conditions and restrictions described in the Plan and the
Restricted Stock Agreement.

3.    Special Restrictions.    Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan or the Restricted Stock Agreement.

(A)    Restrictions.    Until the restrictions imposed on any Restricted Stock
grant shall lapse (the “Restriction Period”), Shares of Restricted Stock granted
to a Participant: (i) shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of, other than pursuant to a qualified
domestic relations order as defined in the Code or Title I of the U.S. Employee
Retirement Income Security Act and (ii) shall, if the Participant’s continuous
employment with the Corporation or any of its Affiliates shall terminate for any
reason (except as otherwise provided in the Plan or in Section III.3(B)) be
returned to the

 

5



--------------------------------------------------------------------------------

Employees

 

Corporation forthwith, and all the rights of the Participant to such Shares
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.

(B)    Termination of Employment by Reason of Death, Long-Term Disability or
Normal Retirement. Notwithstanding any provision contained herein or in the Plan
or the Restricted Stock Agreement to the contrary, if a Participant who has been
in the continuous employment of the Corporation or any of its Affiliates since
the Grant Date of a Restricted Stock Award ceases to be a bona fide employee of
the Corporation or an Affiliate as a result of:

(i)    Death or Long-Term Disability, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination; or

(ii)    Normal Retirement, then, unless otherwise determined by the
Administrator, with respect to any time-based Restricted Stock Award then held
by such Participant as to which restrictions have not lapsed, the restrictions
applicable to such Restricted Stock Award shall lapse on the effective date of
such Normal Retirement as to that whole number of Shares, rounded down to the
nearest whole Share, equal to (a) the total number of Shares subject to such
Restricted Stock Award, multiplied by (b) a fraction, the numerator of which is
the number of whole calendar months, rounded down to the nearest whole month,
during which the Participant provided Service to the Corporation during the
entire vesting period applicable to such Award, and the denominator of which is
the number of calendar months in such entire vesting period, minus (c) the
number of Shares originally subject to such Restricted Stock Award with respect
to which restrictions shall have lapsed as of the effective date of such Normal
Retirement; provided, that for purposes of clause (b) above, “whole calendar
months” shall be calculated commencing on the applicable Grant Date; and
provided further, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section III.3(B)(ii) shall not apply to
any Restricted Stock Award the vesting of which is based, in whole or in part,
on attainment of performance objectives.

4.    Dividends. Cash dividends paid with respect to the Restricted Stock during
the Restriction Period shall be paid directly to the Participant during the
Restriction Period. Stock dividends paid with respect to Restricted Stock during
the Restriction Period shall be treated as Restricted Stock which shall be
subject to the same restrictions as the original award for the duration of the
Restricted Period.

5.    Election to Recognize Gross Income in the Year of Grant. If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the Shares of Restricted Stock granted on the Grant Date, such
Participant shall (at the same time or prior to the date that the Participant
files his or her election with the Internal Revenue Service): (A) pay to the
Corporation, or make arrangements satisfactory to the Administrator to pay to
the Corporation in the year of such

 

6



--------------------------------------------------------------------------------

Employees

 

grant, any federal, state or local taxes required to be withheld with respect to
such Shares in accordance with Section VII.6, and (B) provide the Administrator
with a copy of the election filed with the Internal Revenue Service.

6.    Restrictive Legend.    Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.

7.    Expiration of Restricted Period.    If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.

 

IV.

RESTRICTED STOCK UNITS AND PERFORMANCE SHARES

1.    Award Agreement.

(A)    Restricted Stock Units granted under the Plan shall be evidenced by a
Restricted Stock Unit Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Restricted Stock
Units. Each Restricted Stock Unit Grant Notice shall incorporate by reference
and be subject to this Statement of Terms and Conditions, including the special
terms and conditions in the Appendix for the Participant’s country (if any)
which forms part of this Statement of Terms and Conditions, and together both
documents shall constitute the Restricted Stock Unit Agreement. The Restricted
Stock Units are also subject to the terms and conditions of the Plan.

(B)    Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Grant Notice shall incorporate by reference and be
subject to this Statement of Terms and Conditions, including the special terms
and conditions in the Appendix for the Participant’s country (if any) which
forms part of this Statement of Terms and Conditions, and together both
documents shall constitute the Performance Share Agreement. Performance Shares
are also subject to the terms and conditions of the Plan.

2.    Special Restrictions.    Restricted Stock Units and Performance Shares
granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement.

(A)    Restrictions. If a Participant ceases to be a bona fide employee of the
Corporation or any Affiliate (except as otherwise provided in the Plan or in
Section IV.2(B)) prior to the lapse of the restrictions imposed on the Award,
the unvested Restricted Stock Units or Performance Shares shall be returned to
the Corporation, and all the rights of the

 

7



--------------------------------------------------------------------------------

Employees

 

Participant to such Share Equivalents shall immediately terminate. If a
Participant is absent from work with the Corporation or an Affiliate because of
his or her Short-Term Disability or because the Participant is on an approved
leave of absence, the Participant shall not be deemed during the period of any
such absence, by virtue of such absence alone, to have terminated employment
with the Corporation or an Affiliate except as the Administrator may otherwise
expressly determine.

(B)    Termination of Employment by Reason of Death, Long-Term Disability or
Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its Affiliates since the Grant Date of such Award ceases
to be a bona fide employee of the Corporation or an Affiliate as a result of:

(i)    Death or Long-Term Disability, then the restrictions imposed on any
Restricted Stock Units or Performance Shares shall lapse as to all Share
Equivalents granted to such Participant pursuant to such Award on the date of
such termination; or

(ii)    Normal Retirement, then, unless otherwise determined by the
Administrator, with respect to any time-based Restricted Stock Units then held
by such Participant as to which restrictions have not lapsed, the restrictions
applicable to such Restricted Stock Units shall lapse on the effective date of
such Normal Retirement as to that whole number of Share Equivalents, rounded
down to the nearest whole Share Equivalent, equal to (a) the total number of
Restricted Stock Units subject to such Award, multiplied by (b) a fraction, the
numerator of which is the number of whole calendar months, rounded down to the
nearest whole month, during which the Participant provided Service to the
Corporation during the entire vesting period applicable to such Award, and the
denominator of which is the number of calendar months in such entire vesting
period, minus (c) the number of Restricted Stock Units originally subject to
such Award with respect to which restrictions shall have lapsed as of the
effective date of such Normal Retirement; provided, that for purposes of clause
(b) above, “whole calendar months” shall be calculated commencing on the
applicable Grant Date; and provided further, that notwithstanding any other
provision of the Plan or this Statement of Terms and Conditions, this Section
IV.2(B)(ii) shall not apply to any Performance Shares or to any Restricted Stock
Units the vesting of which is based, in whole or in part, on attainment of
performance objectives.

3.    Dividend Equivalents. Subject to discretion of the Compensation Committee,
dividend equivalents shall be credited in respect of Restricted Stock Units and
Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A) and the restrictions on such cash dividends shall lapse at the
same time that the restrictions lapse on the associated Share Equivalents
underlying the Restricted Stock Units or Performance Shares (as applicable), and
cash dividends, along with accrued interest (if any) on such cash dividends,
shall be paid in a lump sum at the same time that the Shares underlying the
Restricted Stock Unit or Performance Share Award, and to which the cash
dividends relate, are distributed. Stock dividends shall be converted into
additional Restricted Stock Units or Performance Shares, which will be subject
to

 

8



--------------------------------------------------------------------------------

Employees

 

all of the terms and conditions of the underlying Restricted Stock Units or
Performance Shares, including the same vesting restrictions as the underlying
Award.

4.    Assignability.    A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber Restricted Stock Units or Performance Shares, other
than pursuant to a qualified domestic relations order as defined in the Code or
Title I of the U.S. Employee Retirement Income Security Act.

5.    No Stockholder Rights.    Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Share Equivalents
subject to Restricted Stock Units or Performance Shares except to the extent
that a book entry has been entered in the records of the Corporation’s transfer
agent with respect to such Shares upon the settlement of any vested Restricted
Stock Units or Performance Shares.

6.    Time of Payment of Restricted Stock Units and Performance Shares. Upon the
lapse of the restriction imposed on Restricted Stock Units or Performance
Shares, all Restricted Stock Units and Performance Shares that were not
forfeited pursuant to Section IV.2(A) or V shall be paid to the Participant as
soon as reasonably practicable after the restrictions lapse. Payment shall be
made in Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then in the form of an
appropriate book entry entered in the records of the Corporation’s transfer
agent recording the Participant’s unrestricted interest in the number of Shares
equal to the number of vested Share Equivalents subject to the Restricted Stock
Units or Performance Shares.

Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement prior to the date of the lapse of restriction imposed on the
Restricted Stock Units is scheduled to occur, then such Restricted Stock Units
shall be paid to the Participant in full at the earlier of the date in which the
Participant has a Separation from Service, subject to the delay of payment (if
applicable) provided in Section VI.2, or the fixed date in which the lapse of
restricted was originally scheduled to occur. The procedures set forth in
Section VII.6 will be applied for any taxes due upon the lapse of restriction
imposed on the Restricted Stock Units due to a Participant’s Normal Retirement
eligibility.

 

V.

SPECIAL FORFEITURE AND REPAYMENT RULES

Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Administrator determines that a Participant has engaged
in any of the actions described in 3 below, the consequences set forth in 1 and
2 below shall result:

1.    Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such Shares or Share Equivalents shall be returned to the
Corporation and all of the rights of the Participant to such Shares or Share
Equivalents shall immediately terminate.

 

9



--------------------------------------------------------------------------------

Employees

 

2.    If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any grant of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such Shares of Restricted Stock, the
Restricted Stock Units, the Performance Shares and/or Dividend Equivalents,
measured at the date such Shares, Share Equivalents or Dividend Equivalents
vested.

3.    The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its Affiliates:

(A)    Discloses to others, or takes or uses for his own purpose or the purpose
of others, any trade secrets, confidential information, knowledge, data or
know-how or any other proprietary information or intellectual property belonging
to the Corporation or its Affiliates and obtained by the Participant during the
term of his employment, whether or not they are the Participant’s work product.
Examples of such confidential information or trade secrets include, without
limitation, customer lists, supplier lists, pricing and cost data, computer
programs, delivery routes, advertising plans, wage and salary data, financial
information, research and development plans, processes, equipment, product
information and all other types and categories of information as to which the
Participant knows or has reason to know that the Corporation or its Affiliates
intends or expects secrecy to be maintained;

(B)    Fails to promptly return all documents and other tangible items belonging
to the Corporation or its Affiliates in the Participant’s possession or control,
including all complete or partial copies, recordings, abstracts, notes or
reproductions of any kind made from or about such documents or information
contained therein, upon termination of employment, whether pursuant to
retirement or otherwise;

(C)    Fails to provide the Corporation with at least thirty (30) days’ written
notice prior to directly or indirectly engaging in, becoming employed by, or
rendering services, advice or assistance to any business in competition with the
Corporation or its Affiliates. As used herein, “business in competition” means
any person, organization or enterprise which is engaged in or is about to become
engaged in any line of business engaged in by the Corporation or its Affiliates
at the time of the termination of the Participant’s employment with the
Corporation or its Affiliates;

(D)    Fails to inform any new employer, before accepting employment, of the
terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its Affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
Affiliates;

 

10



--------------------------------------------------------------------------------

Employees

 

(E)    Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its Affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its Affiliates, or to breach any contract with the Corporation or
any of its Affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party;

(F)    Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or

(G)    Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its Affiliates, at any time during the twelve months following
termination of employment with the Corporation.

The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.

Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section V.

 

VI.

CHANGE IN CONTROL

1.    If as a result of a Change in Control, the Common Stock ceases to be
listed for trading on a national securities exchange (an “Exchange”), any
Option, Restricted Stock Award, Restricted Stock Units, or Performance Shares
that are unvested on the effective date of the Change in Control shall continue
to vest according to the terms and conditions of such Award, provided that such
Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of Options, shall consist of options
with the number of underlying shares and exercise price determined in a manner
consistent with Code Section 424(a) with vesting and any other terms continuing
in the same manner as the replaced Options; (ii) in the case of Performance
Shares, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Performance Shares
(determined using the Corporation’s stock price and assuming attainment of
target performance or actual performance achieved, if greater, as of the
effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the end of the measuring
period over which performance for the replaced Performance Shares was to be
measured prior to the granting of the Replacement Award; and (iii) in the case
of Restricted

 

11



--------------------------------------------------------------------------------

Employees

 

Stock or Restricted Stock Units, shall consist of restricted stock or restricted
stock units with a value (determined using the Surviving Company’s stock price
as of the effective date of the Change in Control) equal to the value of the
Restricted Stock or Restricted Stock Units (determined using the Corporation’s
stock price as of the effective date of the Change in Control), with any
restrictions on such restricted stock or restricted stock units lapsing at the
same time and manner as the replaced Award; provided, however, that in the event
of the Participant’s involuntary Separation from Service by the Corporation
without Cause or Separation from Service by the Participant for Good Reason
during the vesting period of any Replacement Award, the Replacement Award shall
immediately vest and be paid within seven days of such Separation from Service;
and provided further that upon the vesting date of each Replacement Award, in
addition to the fully vested Replacement Award, the Participant shall be
entitled to receive a lump sum cash payment (paid at the same time as the Award)
equal to the decrease, if any, in the value of a share of the Surviving
Company’s stock from the effective date of the Change in Control (as increased
on a calendar quarterly basis using an annual interest rate, as of the last
business day of the calendar quarter, for zero-coupon U.S. government securities
with a constant maturity closest in length to the time period between the
effective date of the Change in Control and the date of the vesting of the
Replacement Award) to the time of vesting, multiplied by the total number of
shares or share equivalents subject to the options, restricted stock, or
restricted stock units in the Replacement Award. If Options, Restricted Stock
Awards, Restricted Stock Units, or Performance Shares that are unvested at the
effective time of the Change in Control are not replaced with Replacement
Awards, such Awards shall immediately vest and, in the case of Performance
Shares, shall vest based upon deemed attainment of target performance or actual
performance achieved, if greater.

If as a result of a Change in Control, the Common Stock continues to be listed
for trading on an Exchange, any unvested Option, Restricted Stock Award, or
Restricted Stock Units shall continue to vest according to the terms and
conditions of such Award and any Performance Shares shall be replaced with
Restricted Stock or Restricted Stock Units where the number of such Restricted
Stock or Restricted Stock Units shall be equal to the number of Performance
Shares assuming attainment of target performance or actual performance achieved,
if greater, as of the effective date of the Change in Control with any
restrictions on such Restricted Stock or Restricted Stock Units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the replacement Award;
provided however, that, in the event of the Participant’s involuntary Separation
from Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of an Award, such Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Award, in
addition to the fully vested Award, the Participant shall be entitled to receive
a lump sum cash payment (paid at the same time as the Award) equal to the
decrease, if any, in the value of a Share of the Corporation’s stock from the
effective date of the Change in Control (as increased on a calendar quarterly
basis using an annual interest rate, as of the last business day of the calendar
quarter, for zero-coupon U.S. government securities with a constant maturity
closest in length to the time period between the effective date of the Change in
Control and the date of the vesting of the award) to the time of vesting,
multiplied by the total number of Shares or Share Equivalents subject to the
Options, Restricted Stock, or Restricted Stock Units.

 

12



--------------------------------------------------------------------------------

Employees

 

2.    If (i) The Participant is a Specified Employee at the time of his
Separation from Service, and (ii) some or any portion of the amounts payable to
the Participant, if any, when considered together with any other payments or
benefits which may be considered deferred compensation under section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and subject to the
plan aggregation rules under Treasury Regulation section 1.409A-1(c)(3)(viii)
(together, the “Deferred Compensation Benefits”) would result in the imposition
of additional tax under Section 409A if paid to the Participant on or within the
six (6) month period following the Separation from Service, then to the extent
such portion of the Deferred Compensation Benefits resulting in the imposition
of additional tax would otherwise have been payable on or within the first six
(6) months following the Separation from Service, it will instead become payable
on the first payroll date that occurs in the seventh month following the
Separation from Service (or such longer period as is required to avoid the
imposition of additional tax under Section 409A). All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.

 

VII.

MISCELLANEOUS

1.    No Effect on Terms of Employment.    Participation in the Plan shall not
create a right to further employment with the Participant’s employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate, with or without cause, or change the terms of employment of a
Participant at any time.

2.    Grants to Participants in Foreign Countries.    In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Participant’s participation in the Plan on the Award
and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.

3.    Information Notification.    Any information required to be given under
the terms of an Award shall be addressed to the Corporation in care of its
Corporate Secretary at McKesson Corporation, One Post Street, 35th Floor, San
Francisco, California 94104, and any notice to be given to a Participant shall
be addressed to him at the address indicated beneath his or her name on the
Award Agreement or such other address as either party may designate in writing
to the other. Any such notice shall be deemed to have been duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
registered or certified and deposited (postage or registration or certification
fee prepaid) in a post office or branch post office.

4.    Administrator Decisions Conclusive.    All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive.

 

13



--------------------------------------------------------------------------------

Employees

 

5.    No Effect on Other Benefit Plans.    Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.

6.    Withholding.    Regardless of any action the Corporation or the Employer
takes with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to him or her by the Corporation and/or
the Employer; (2) withholding from proceeds of the sale of Shares acquired under
the Plan either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on the Participant’s behalf pursuant to this authorization and
any other authorization the Corporation and/or the broker designated by the
Corporation may require the Participant to sign in connection with the sale of
Shares); or (3) withholding Shares to be issued upon grant, vesting/settlement
or exercise, as applicable. Calculation of the number of Shares to be withheld
shall be made based on the closing price of the Common Stock on the New York
Stock Exchange on the date that the amount of tax to be withheld is determined.
In no event, however, shall the Corporation be required to issue fractional
Shares. With respect to an Award other than an Option, if adequate arrangements
to satisfy the obligations with regard to all Tax-Related Items are not made by
the Participant with the Corporation and/or the Employer prior to the relevant
taxable event, the Corporation will satisfy such obligations as provided above
in (3) of this paragraph.

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
will be deemed to have been issued the full number of Shares subject to the
Award, notwithstanding that a number of the Shares are held back solely

 

14



--------------------------------------------------------------------------------

Employees

 

for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Participant’s participation in the Plan.

Finally, the Participant shall pay to the Corporation or the Employer any amount
of Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.

The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.

7.    Successors.    The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.

8.    Delaware Law.    The interpretation, performance, and enforcement of all
Award Agreements shall be governed by the laws of the State of Delaware.

9.    Nature of Grant.    In accepting the grant, the Participant acknowledges
that:

(A)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time;

(B)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future Award grants, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past;

(C)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Corporation;

(D)    the Participant is voluntarily participating in the Plan;

(E)    the Award is not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

(F)    the Award will not be interpreted to form an employment contract or
relationship with the Corporation; and furthermore, the Award will not be
interpreted to form an employment contract with any subsidiary or Affiliate of
the Corporation;

(G)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

15



--------------------------------------------------------------------------------

Employees

 

(H)    if the underlying Shares do not increase in value, the Options will have
no value;

(I)    in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award which results
from termination of the Participant’s employment with the Employer or the
Corporation or one of its Affiliates (for any reason whatsoever) and the
Participant irrevocably releases the Corporation or its Affiliates from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
Award, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;

(J)    for purposes of an Award, the Participant’s employment relationship will
be considered terminated as of the date the Participant is no longer a bona fide
employee of the Corporation or one of its Affiliates (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of the employment laws in the jurisdiction where the Participant is employed or
the terms of the Participant’s employment agreement, if any), and unless
otherwise expressly provided in this Award Agreement or determined by the
Corporation in its sole discretion, the Participant’s right to receive Awards
and vest in Awards under the Plan, if any, will terminate effective as of such
date and will not be extended by any notice period mandated under local law;
similarly, any right to exercise Options under the Plan after termination of
employment will be measured as of the date the Participant is no longer a bona
fide employee of the Corporation or one of its Affiliates and will not be
extended by any notice period mandated under local law; the Administrator shall
have the sole discretion to determine when the Participant is no longer a bona
fide employee;

(K)    the Corporation is not providing any tax, legal or financial advice, nor
is the Corporation making any recommendations regarding participation in the
Plan or the Participant’s acquisition or sale of Shares; and

(L)    Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.

10.    Data Privacy.    By accepting the Award, the Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
document by and among, as applicable, the Employer and the Corporation and its
Affiliates for the exclusive purpose of implementing, administering and managing
participation in the Plan.

The Participant understands that the Corporation and the Employer hold certain
personal information about the Participant, including, but not limited, his or
her name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Other Share-Based Awards, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and

 

16



--------------------------------------------------------------------------------

Employees

 

managing the Plan (“Data”). The Participant understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that recipients of Data may be located in the United
States or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that if the Participant resides outside of the United States, he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting the local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
under the Plan. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his or her participation in
the Plan. The Participant understands that if the Participant resides outside of
the United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, without cost, by
contacting in writing the local human resources representative. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if he or she
later seeks to revoke his or her consent, the Participant’s employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing his or her consent is that the
Corporation would not be able to grant him or her Awards or administer or
maintain such Awards. Therefore, the Participant understands that refusing or
withdrawing consent may affect his or her ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact the local human
resources representative.

11.    Severability.    The provisions in this Statement of Terms and Conditions
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

12.    Language.    If the Participant has received this Statement of Terms and
Conditions or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

13.    Electronic Delivery.    The Corporation may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Corporation or
a third party designated by the Corporation.

 

VIII.

DEFINITIONS

When capitalized in this Statement of Terms and Conditions, the following terms
shall have the meaning set forth below:

 

17



--------------------------------------------------------------------------------

Employees

 

1.    “Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.

2.    “Cause” means termination of the Participant’s employment with the
Corporation or an Affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Chief Executive
Officer of the Corporation (or his designee), is injurious to the Corporation,
its employees, or its customers.

3.    “DCAP III” means the Corporation’s Deferred Compensation Administration
Plan III, or its successor plan.

4.    “Early Retirement” means a termination of employment which occurs prior to
Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation or an Affiliate equals 65.

5.    “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”

6.    “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:

(A)    Any material change by the Corporation in the Participant’s functions,
duties, or responsibilities, which change would cause the Participant’s position
with the Corporation to become of less dignity, responsibility, importance, or
scope from the position and attributes that applied to the Participant
immediately prior to the Change in Control;

(B)    Any significant reduction in the Participant’s base salary immediately
prior to the Change in Control, other than a reduction effected as part of an
across-the-board reduction affecting all Plan participants;

(C)    Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the
parties) subsequent to a Change in Control; or

(D)    The Corporation’s requiring the Participant to be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control;

Provided that the Participant gives notice to the Company of the existence of
the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Company is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant’s Separation from Service must occur within six months from the
initial existence of the Good Reason condition if the Company does not remedy
such condition for such separation to be considered to be for Good Reason.

 

18



--------------------------------------------------------------------------------

Employees

 

7.    “Grant Date” means the date the Administrator grants the Award.

8.    “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.

9.    “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability or if the
Participant is employed outside of the U.S., as determined in accordance with
local standards by the Committee in its discretion.

10.    “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement
Plan) with at least ten years of Service with the Corporation or an Affiliate.

11.    “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.

12.    “Separation from Service” means “Separation from Service” as defined in
DCAP III.

13.    “Service” means “Service” as defined in the Corporation’s Profit-Sharing
Investment Plan.

14.    “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.

15.    “Specified Employee” means “Specified Employee” as defined in DCAP III.

16.    “Termination Date” means the date that an Option expires as set forth in
the Option Grant Notice as the “Expiration Date.”

 

19



--------------------------------------------------------------------------------

OUTSIDE DIRECTOR

FORM OF

MCKESSON CORPORATION 2005 STOCK PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

 

   

  Grantee Name:

        

  Grantee Address:

        

  Number of RSUs Granted:

        

  Date of Grant:

        

  Vesting Dates:

    

Vesting Schedule: 100% vested on grant date,                 .

McKesson Corporation (the “Company”) is pleased to grant you restricted stock
units (“RSUs”) under the Company’s 2005 Stock Plan, as amended from time to time
(the “Plan”) to receive ownership of shares of common stock of the Company
(“Shares”). This Grant Notice (“Notice”), together with the Statement of Terms
and Conditions, as provided as an attachment to this Notice (the “ST&Cs”),
constitute your Restricted Stock Unit Agreement, which along with the Plan, set
forth the terms of your grant.

Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF RSUs. This grant, along with any
other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.

By signing below, I acknowledge that:

1.

I agree to receive copies of the stockholder information, including copies of
any annual report, proxy and Form 10-K, from the Investor Resources section of
the McKesson website at www.mckesson.com; and

2.

I also acknowledge that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Corporate Secretary (1-800-826-9360); and

3.

I have access to the Company’s web site; and

4.

I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and

5.

The Plan and ST&Cs are incorporated by reference to this Notice; and

6.

The Company recommends that the Grantee consult with a tax advisor prior to
accepting or vesting of this grant of RSUs; and

7.

I accept ALL the terms and conditions as set forth in the Plan and the ST&Cs
applicable to this grant of RSUs.

IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.

 

By:

           

John H. Hammergren

 

Date

   

Grantee Signature

 

Date

 

Chairman, President and Chief Executive Officer

McKesson Corporation

     

 

PLEASE RETURN ONE SIGNED COPY OF

THIS AGREEMENT TO:

 

McKesson Corporation

Stock Administration

One Post Street, 35th Floor, San Francisco, CA 94104

Attention: Evelyn Shaffer

  

ATTACHMENTS:

•    Amended and Restated 2005 Stock Plan

•    ST&Cs Applicable to Outside Director

•    2005 Stock Plan Prospectus for Non-Employee Director

•    Designation of Beneficiary Form

 

1



--------------------------------------------------------------------------------

CEO_SEC16_ECOT

FORM OF

MCKESSON CORPORATION 2005 STOCK PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

 

  Grantee Name:

    

  Grantee Address:

    

  Number of RSUs Granted:

    

  Date of Grant:

    

  Vesting Dates:

    

Vesting Schedule: Provided you continue to provide service to the company or any
Affiliate of the Company through the vesting date, the RSUs will become vested
                on                             .

McKesson Corporation (the “Company”) is pleased to grant you restricted stock
units (“RSUs”) under the Company’s 2005 Stock Plan, as amended from time to time
(the “Plan”) to receive ownership of shares of common stock of the Company
(“Shares”). This Grant Notice (“Notice”), together with the Statement of Terms
and Conditions, as provided as an attachment to this Notice (the “ST&Cs”),
constitute your Restricted Stock Unit Agreement, which along with the Plan (note
that the Plan incorporates by reference the Company’s Compensation Recoupment
Policy (the “Recoupment Policy”) and the Company’s Stock Ownership Policy (the
“Company Stock Ownership Policy”), as both are amended from time to time), set
forth the terms of your grant.

Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF RSUs. This grant, along with any
other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.

By signing below, I acknowledge that:

1.

I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with the laws outside the
United States, from the Company’s website and stockholder information, including
copies of any annual report, proxy and Form 10-K, from the Investor Resources
section of the McKesson website at www.mckesson.com; and

2.

I also acknowledge that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Corporate Secretary (1-800-826-9360); and

3.

I have access to the Company’s web site; and

4.

I consent to receiving electronically a copy of the document set forth above and
attachments to this Notice; and

5.

The Plan (including the Recoupment Policy and Stock Ownership Policy) and ST&Cs
are incorporated by reference to this Notice; and

6.

The Company recommends that the Grantee consult with a tax advisor prior to
accepting or vesting of this grant of RSUs; and

7.

I accept ALL the terms and conditions as set forth in the Plan and ST&Cs
applicable to this grant of RSUs.

IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.

 

       

John H. Hammergren

   

Grantee Signature

 

Date

Chairman of the Board, President and Chief Executive Officer

McKesson Corporation

     

ATTACHMENTS:

 

* Amended and Restated 2005 Stock Plan

* ST&Cs Applicable to                 

* Compensation Recoupment Policy

* Stock Ownership Policy

* 2005 Stock Plan Prospectus

* Designation of Beneficiary Form

 

1



--------------------------------------------------------------------------------

EMPLOYEE

FORM OF

MCKESSON CORPORATION 2005 STOCK PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

 

  Grantee Name:

    

  Grantee Address:

    

  Number of RSUs Granted:

    

  Date of Grant:

    

  Vesting Dates:

    

Vesting Schedule: Provided you continue to provide service to the company or any
Affiliate of the Company through the vesting date, the RSUs will become vested
                 on                             .

McKesson Corporation (the “Company”) is pleased to grant you restricted stock
units (“RSUs”) under the Company’s 2005 Stock Plan, as amended from time to time
(the “Plan”) to receive ownership of shares of common stock of the Company
(“Shares”). This Grant Notice (“Notice”), together with the Statement of Terms
and Conditions, as provided as an attachment to this Notice (the “ST&Cs”),
constitute your Restricted Stock Unit Agreement, which along with the Plan (note
that the Plan incorporates by reference the Company’s Compensation Recoupment
Policy, as amended from time to time (the “Recoupment Policy”)), set forth the
terms of your grant.

Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF RSUs. This grant, along with any
other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.

By signing below, I acknowledge that:

1.

I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with the laws outside the
United States, from the Company’s website and stockholder information, including
copies of any annual report, proxy and Form 10-K, from the Investor Resources
section of the McKesson website at www.mckesson.com; and

2.

I also acknowledge that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Corporate Secretary (1-800-826-9360); and

3.

I have access to the Company’s web site; and

4.

I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and

5.

The Plan (including the Recoupment Policy) and ST&Cs are incorporated by
reference to this Notice; and

6.

The Company recommends that the Grantee consult with a tax advisor prior to
accepting or vesting of this grant of RSUs; and

7.

I accept ALL the terms and conditions as set forth in the Plan and the
Restricted Stock Unit Agreement applicable to this grant of RSUs.

IN WITNESS WHEREOF, the Grantee has executed this Restricted Stock Unit
Agreement, and the Company has caused these presents to be executed in its name
and on its behalf, all as of the Grant Date.

 

       

John H. Hammergren

   

Grantee Signature

 

Date

Chairman of the Board, President and Chief Executive Officer

McKesson Corporation

     

ATTACHMENTS:

* Amended and Restated 2005 Stock Plan

* ST&Cs Applicable to Employees

* Compensation Recoupment Policy

* 2005 Stock Plan Prospectus

* Appendix – (country specific)

 

1